Exhibit 10.1



EXECUTION VERSION










INVESTMENT AGREEMENT


by and among


NUTANIX, INC.
and


BCPE NUCLEON (DE) SPV, LP








Dated as of August 26, 2020









--------------------------------------------------------------------------------

Table of Contents



 
 Page ARTICLE I DEFINITIONS  1 Section 1.01.
Definitions
 1 Section 1.02.
General Interpretive Principles
 12 ARTICLE II SALE AND PURCHASE OF THE NOTES
12
Section 2.01.
Sale and Purchase of the Notes
 12 Section 2.02.
Closing
 12 Section 2.03.
Termination
15
ARTICLE III REPRESENTATIONS AND WARRANTIES 
 15 Section 3.01.
Representations and Warranties of the Company
 15 Section 3.02.
Representations and Warranties of the Purchaser
 22 ARTICLE IV ADDITIONAL AGREEMENTS
26
Section 4.01.
Taking of Necessary Action
 26 Section 4.02.
Restricted Period; Non-Conversion
 27 Section 4.03.
Standstill
 28 Section 4.04.
Securities Laws
 32 Section 4.05.
Lost, Stolen, Destroyed or Mutilated Securities
 32 Section 4.06.
Antitrust Approval
 32 Section 4.07.
Board Nomination Rights
 33 Section 4.08.
VCOC Letters
 37 Section 4.09.
Financing Cooperation
 37 Section 4.10.
Certain Tax Matters
 38 Section 4.10.
Section 16 Matters
 38 Section 4.12.
D&O Indemnification / Insurance Priority Matters
 39 Section 4.13.
Conversion Price Matters
 40 Section 4.14.
Transfers of Sponsor Global Note
 40 Section 4.15.
Par Value
 40 Section 4.16.
Voting
 40 Section 4.17.
Indenture Amendments and Supplements
 41 Section 4.18.
Information Rights
 41 Section 4.19.
Equity Financing
 41 Section 4.20.
Last Interest Payment
 42



i

--------------------------------------------------------------------------------




ARTICLE V REGISTRATION RIGHTS 
 42 Section 5.01.
Registration Statement
 42 Section 5.02.
Registration Limitations and Obligations
 44 Section 5.03.
Registration Procedures
 46 Section 5.04.
Expenses
 50 Section 5.05.
Registration Indemnification
 50 Section 5.06.
Facilitation of Sales Pursuant to Rule 144
 53 ARTICLE VI MISCELLANEOUS 
 54 Section 6.01.
Survival of Representations and Warranties
 54 Section 6.02.
Notices
 54 Section 6.03.
Entire Agreement; Third Party Beneficiaries; Amendment
 55 Section 6.04.
Counterparts
 55 Section 6.05.
Public Announcements
 55 Section 6.06.
Expenses  56 Section 6.07.
Successors and Assigns
 56 Section 6.08.
Governing Law; Jurisdiction; Waiver of Jury Trial
 57 Section 6.09. Severability
58
Section 6.10.
Specific Performance
 58 Section 6.11.
Headings
 58 Section 6.12.
Non-Recourse
 58




Exhibit A: Form of Indenture


Exhibit B: Form of Joinder


Exhibit C: Form of Issuer Agreement


Exhibit D: Schedule of Exceptions


ii

--------------------------------------------------------------------------------

INVESTMENT AGREEMENT
This INVESTMENT AGREEMENT (this “Agreement”), dated as of August 26, 2020, is by
and among Nutanix, Inc., a Delaware corporation (together with any successor or
assign pursuant to Section 6.07, the “Company”), and BCPE Nucleon (DE) SPV, LP,
a Delaware limited partnership (together with its successors and any respective
Affiliates thereof that become a Purchaser party hereto in accordance with
Section 4.02 and Section 6.07, each, a “Purchaser”). Capitalized terms not
otherwise defined where used shall have the meanings ascribed thereto in Article
I.
WHEREAS, the Purchaser desires to purchase from the Company, and the Company
desires to issue and sell to the Purchaser, $750,000,000 (seven hundred and
fifty million) aggregate principal amount of the Company’s 2.5% Convertible
Notes due 2026 (referred to herein as the “Note” or the “Notes”) in the form
attached to the Indenture (as defined below) and to be issued in accordance with
the terms and conditions of the Indenture and this Agreement;
WHEREAS, prior to the execution hereof, the Board of Directors (as defined
below) approved and authorized the execution and delivery of this Agreement
(including Section 4.07(e) hereof) and the other Transaction Agreements (as
defined below) and the consummation of the transactions contemplated hereby and
thereby; and
WHEREAS, the Company and the Purchaser desire to set forth certain agreements
herein.
NOW, THEREFORE, in consideration of the premises and the representations,
warranties and agreements herein contained and intending to be legally bound
hereby, the parties hereby agree as follows:
ARTICLE I



DEFINITIONS
Section 1.01. Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:
“Affiliate” shall mean, with respect to any Person, any other Person which
directly or indirectly controls or is controlled by or is under common control
with such Person. Notwithstanding the foregoing, (i) the Company and the
Company’s Subsidiaries shall not be considered Affiliates of the Purchaser or
any of the Purchaser’s Affiliates and (ii) for purposes of the definitions of
“Beneficially Own”, “Registrable Securities”, “Bain Group”, “Standstill Period”
and “Third Party” and Section 3.02(d), Section 3.02(f), Section 4.02, Section
4.03, Section 4.06 and Section 4.07, neither any Bain Excluded Entity, nor Bain
Capital Investors, LLC, nor any of their respective Affiliates shall be deemed
an Affiliate of the Purchaser and its other Affiliates so long as such Bain
Excluded Entity (x) has not been directed, encouraged, instructed, assisted,
advised or supported by, or coordinated with, the Purchaser or any of its
Affiliates or any Bain Affiliated Director in carrying out any act prohibited by
this Agreement or the subject matter of Section 4.03, (y) is not a member of a
group (as such term is defined in Section 13(d)(3) of the Exchange Act) with
either the Purchaser or any of its Affiliates with respect to any securities of
the Company, and (z) has not received from the Purchaser or any Affiliate of the
Purchaser or any Bain Affiliated Director, directly or indirectly, any
Confidential Information concerning the Company or its business. As used in this
definition, “control” (including its correlative meanings, “controlled by” and
“under common control with”) shall mean possession, directly or indirectly, of
power to direct or cause the direction of management or policies (whether
through ownership of securities or partnership or other ownership interests, by
contract or otherwise).
1

--------------------------------------------------------------------------------

“Agreement” shall have the meaning set forth in the preamble hereto.
“Anti-Corruption Laws” shall mean (i) the U.S. Foreign Corrupt Practices Act (as
amended), (ii) the UK Bribery Act (as amended), and (iii) any other applicable
law, rule, regulation, or order relating to bribery or corruption (governmental
or commercial).
“Associate” shall have the meaning set forth in Rule 12b-2 promulgated by the
SEC under the Exchange Act; provided that (i) the Company and the Company’s
Subsidiaries will not be considered Associates of the Purchaser or any of its
Affiliates and (ii) no portfolio company of the Purchaser or its other
Affiliates will be deemed Associates of the Purchaser or any of its other
Affiliates.
“Available” means, with respect to a Registration Statement, that such
Registration Statement is effective and there is no stop order with respect
thereto and such Registration Statement does not contain an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, such that such Registration Statement will
be available for the resale of Registrable Securities.
“Bain Affiliate” means any Affiliate of Bain Capital Investors, LLC or Bain
Capital Private Equity, LP that serves as general partner of, or manages or
advises, any investment fund affiliated with Bain Capital Investors, LLC that
has a direct or indirect investment in the Company.
“Bain Affiliated Director” means each Bain Designee and any other person that is
a managing director, officer, advisor or employee of Bain Capital Private
Equity, LP or a successor thereto or another Bain Affiliate that is serving on
the Board of Directors.
“Bain Designee” means an individual then serving on the Board of Directors
pursuant to the exercise of the Purchaser’s nomination rights pursuant to
Section 4.07(a) and/or the Purchaser’s rights pursuant to Section 4.07(e),
together with any designee of the Purchaser who is then standing for election to
the Board of Directors pursuant to Section 4.07(a) and (b) or who is being
proposed for election by the Purchaser pursuant to Section 4.07(e).
“Bain Excluded Entity” means (a) any leveraged finance investment fund or any
other investment fund associated or affiliated with Bain Capital Investors, LLC,
the primary purpose of which is to invest in loans or debt securities, or (b)
any hedge fund associated or affiliated with Bain Capital Investors, LLC.
“Bain Group” means the Purchaser, together with its Affiliates, including Bain
Affiliates.
2

--------------------------------------------------------------------------------

“Bain Indemnitors” shall have the meaning set forth in Section 4.12.
“Beneficially Own”, “Beneficially Owned” or “Beneficial Ownership” and
“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 of the rules
and regulations promulgated under the Exchange Act, except that for purposes of
this Agreement the words “within sixty days” in Rule 13d-3(d)(1)(i) shall not
apply, to the effect that a person shall be deemed to be the Beneficial Owner of
a security if that person has the right to acquire beneficial ownership of such
security at any time. Solely for purposes of determining the number of shares of
Company Common Stock issuable upon conversion of the Notes Beneficially Owned by
the Purchaser and its Affiliates, the Notes shall be treated as if upon
conversion the only settlement option under the Notes and Indenture were solely
Physical Settlement (as defined in the Indenture) of Company Common Stock. For
the avoidance of doubt, for purposes of this Agreement, the Purchaser (or any
other person) shall at all times be deemed to have Beneficial Ownership of
shares of Company Common Stock issuable upon conversion of the Notes directly or
indirectly held by them, irrespective of any non-conversion period specified in
the Notes or this Agreement or any restrictions on transfer or voting contained
in this Agreement.
“Blackout Period” means (i) the Company’s regular quarterly restricted trading
period during which directors and executive officers of the Company are not
permitted to trade under the insider trading policy of the Company then in
effect and which is not longer than the regular quarterly restricted period that
has been in effect historically consistent with past practice in all material
respects and/or (ii) in the event that the Company determines in good faith that
any registration or sale pursuant to any registration statement could reasonably
be expected to materially adversely affect or materially interfere with any bona
fide financing of the Company or any bona fide material transaction under
consideration by the Company or would require disclosure of information that has
not been, and is not otherwise then required to be, disclosed to the public, the
premature disclosure of which would adversely affect the Company in any material
respect, or the registration statement is otherwise not Available for use (in
each case as determined by the Company in good faith after consultation with
outside counsel), a period of up to sixty (60) days; provided that a Blackout
Period described in this clause (ii) may not be called by the Company more than
twice in any period of twelve (12) consecutive months and may not be called by
the Company in consecutive fiscal quarters.
“Board of Directors” shall mean the board of directors of the Company.
“Bookings Policy” shall mean the bookings policy of the Company.
“Business Day” shall mean any day, other than a Saturday, Sunday or a day on
which banking institutions in the City of New York, New York are authorized or
obligated by law or executive order to remain closed.
“Cash Settlement” has the meaning set forth in the Indenture.
“Change in Control” shall mean the occurrence of any of the following events:
(i) there occurs a sale, transfer, conveyance or other disposition of all or
substantially all of the consolidated assets of the Company, (ii) any Person or
“group” (as such term is used in Section 13 of the Exchange Act) (in each case
excluding any member of the Bain Group or any of their respective Affiliates or
any of their respective controlled portfolio companies), directly or indirectly,
obtains Beneficial Ownership of 50% or more of the outstanding Company Common
Stock, (iii) the Company consummates any merger, consolidation or similar
transaction, unless the stockholders of the Company immediately prior to the
consummation of such transaction continue to hold (in substantially the same
proportion as their ownership of the Company Common Stock immediately prior to
the transaction, other than changes in proportionality as a result of any
cash/stock election provided under the terms of the definitive agreement
regarding such transaction) more than 50% of all of voting power of the
outstanding shares of Voting Stock of the surviving or resulting entity in such
transaction immediately following the consummation of such transaction or (iv) a
majority of the Board of Directors is no longer composed of (x) directors who
were directors of the Company on the Closing Date and (y) directors who were
nominated for election or elected or appointed to the Board of Directors with
the approval of a majority of the directors described in subclause (x) together
with any incumbent directors previously elected or appointed to the Board of
Directors in accordance with this subclause (y).
3

--------------------------------------------------------------------------------

“Class A Common Stock” shall mean the Class A common stock, par value $0.000025
per share, of the Company.
“Class B Common Stock” shall mean the Class B common stock, par value $0.000025
per share, of the Company.
“Closing” shall have the meaning set forth in Section 2.02(a).
“Closing Date” shall have the meaning set forth in Section 2.02(a).
“Company” shall have the meaning set forth in the preamble hereto.
“Company Common Stock” shall mean the Class A Common Stock and Class B Common
Stock.
“Company Data” shall have the meaning set forth in Section 3.01(r).
“Company Reports” shall have the meaning set forth in Section 3.01(g)(i).
“Confidential Information” has the meaning ascribed to “Confidential
Information” in the Confidentiality Agreement.
“Confidentiality Agreement” shall mean the mutual nondisclosure agreement
entered into by the Company, on the one hand, and Bain Capital Private Equity,
LP, on the other hand, dated as of July 10, 2020.
“Conversion Date” has the meaning set forth in the Indenture.
“Conversion Price” has the meaning set forth in the Indenture.
“Conversion Rate” has the meaning set forth in the Indenture.
“Covered Persons” shall have the meaning set forth in Section 4.07(f).
4

--------------------------------------------------------------------------------

“DGCL” shall mean the Delaware General Corporation Law.
“Director Policy Change” shall have the meaning set forth in Section 4.07(d).
“Enforceability Exceptions” shall have the meaning set forth in Section 3.01(c).
“Enforcement Costs” shall have the meaning set forth in Section 6.10(b).
“Equity Commitment Letter” shall mean that certain Equity Commitment Letter
between the Purchaser and Bain Capital Fund XII, L.P., a Cayman Islands limited
partnership, dated as of the date hereof, a copy of which has been delivered to
the Company concurrently with the execution of this Agreement.
“Equity Financing” shall have the meaning set forth in Section 3.02(g)(i).
“Equity Plan” shall have the meaning set forth in Section 3.01(b).
“Equity Provider” shall have the meaning set forth in Section 3.02(g)(i).
“ESPP” shall have the meaning set forth in Section 3.01(b).
“Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as amended.
“Free Writing Prospectus” shall have meaning set forth in Section 5.03(a)(v).
“GAAP” shall mean U.S. generally accepted accounting principles.
“Global Note” has the meaning set forth in the Indenture.
“Goldman Sachs” shall mean Goldman Sachs & Co. LLC.
“Global Trade Laws” shall mean (i) the U.S. Export Administration Regulations
administered by the U.S. Commerce Department’s Bureau of Industry and Security,
(ii) the U.S. International Traffic in Arms Regulations administered by the U.S.
State Department’s Directorate of Defense Trade Controls, (iii) the import laws
administered by U.S. Customs and Border Protection, (iv) the economic sanctions
rules and regulations administered by the U.S. Treasury Department’s Office of
Foreign Assets Control, (v) European Union regulations on export controls and
sanctions, (vi) United Nations sanctions policies, (vii) all relevant
regulations made under any of the foregoing, and (viii) other applicable
economic sanctions, export control, or import laws.
“Governmental Entity” shall mean any court, administrative agency or commission
or other governmental authority or instrumentality, whether federal, state,
local or foreign, and any applicable industry self-regulatory organization, or
any arbitrator or arbitral body.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business, or customary
indemnification obligations entered into in connection with any acquisition or
disposition of assets or of other entities (other than to the extent that the
primary obligations that are the subject of such Guarantee would be considered
Indebtedness hereunder).
5

--------------------------------------------------------------------------------

“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended, and the rules and regulations promulgated thereunder.
“Indebtedness” of any Person at any date means, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
intercompany or current trade payables incurred in the ordinary course of such
Person’s business), (c) all obligations of such Person evidenced by notes,
bonds, debentures or other similar instruments, (d) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property), (e) all capital lease obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
redeemable preferred capital stock of such Person, (h) all Guarantees of such
Person in respect of obligations of the kind referred to in clauses (a) through
(g) above, (i) all obligations of the kind referred to in clauses (a) through
(h) above secured by (or for which the holder of such obligation has an existing
right, contingent or otherwise, to be secured by) any lien on property
(including accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation.
“Indemnified Persons” shall have the meaning set forth in Section 5.05(a).
“Indenture” shall mean an indenture in the form attached hereto as Exhibit A, as
amended, supplemented or otherwise modified from time to time with the consent
of the Purchaser and the Company prior to the Closing, it being agreed that the
Company and the Purchaser shall consent to any changes required by the Trustee
or by The Depository Trust Company that do not adversely affect the Company or
the Purchaser, or the Purchaser’s financing sources, including with respect to
timing and mechanics of transfers and exchanges of Subject Securities and
interests therein, in any material respect.
“Initial Conversion Rate” shall have the meaning set forth in Section 4.13.
“Initiating Holder” shall have the meaning set forth in Section 5.02(a).
6

--------------------------------------------------------------------------------

“Intellectual Property” shall have the meaning set forth in Section 3.01(p).
“Interest Payment Date” has the meaning set forth in the Indenture.
“Interest Record Date” has the meaning set forth in the Indenture.
“Issuer Agreement” shall have the meaning set forth in Section 4.09.
“Joinder” shall mean, with respect to any Person permitted to sign such document
in accordance with the terms hereof, a joinder executed and delivered by such
Person, providing such Person to have all the rights and obligations of the
Purchaser under this Agreement, in the form and substance substantially as
attached hereto as Exhibit B or such other form as may be agreed to by the
Company and the Purchaser.
“Losses” shall have the meaning set forth in Section 5.05(a).
“Management Agreement” shall have the meaning set forth in Section
2.02(c)(viii).
“Marketed Underwritten Offering” shall mean an Underwritten Offering involving
reasonable and customary marketing efforts not to exceed twenty-four (24) hours
by the Company and the underwriters.
“Material Adverse Effect” shall mean any events, changes or developments that,
individually or in the aggregate, have a material adverse effect on the
business, financial condition or results of operations of the Company and its
Subsidiaries, taken as a whole, other than any event, change or development
resulting from or arising out of the following: (a) events, changes or
developments generally affecting the economy, the financial or securities
markets, or political, legislative or regulatory conditions, in each case in the
United States or elsewhere in the world, (b) events, changes or developments in
the industries in which the Company or any of its Subsidiaries conducts its
business, (c) any adoption, implementation, promulgation, repeal, modification,
reinterpretation or proposal of any rule, regulation, ordinance, order, protocol
or any other law of or by any national, regional, state or local Governmental
Entity, or market administrator, (d) any changes in GAAP or accounting standards
or interpretations thereof, (e) epidemics, pandemics, earthquakes, any
weather-related or other force majeure event or natural disasters or outbreak or
escalation of hostilities or acts of war or terrorism, (f) the announcement or
the existence of, compliance with or performance under, this Agreement or the
transactions contemplated hereby (including the contents of the press releases
to be issued by the Company publicly announcing the execution of this Agreement
and the Company’s financial results for fiscal year 2020 and any other events to
be announced contemporaneously therewith) (provided that this clause (f) shall
not exclude any impact resulting from a breach of Section 3.01(f)), (g) any
taking of any action at the request of the Purchaser, (h) any failure by the
Company to meet any financial projections or forecasts or estimates of revenues,
earnings or other financial metrics for any period (provided that the exception
in this clause (h) shall not prevent or otherwise affect a determination that
any event, change, effect or development underlying such failure has resulted in
a Material Adverse Effect so long as it is not otherwise excluded by this
definition) or (i) any changes in the share price or trading volume of the
Company Common Stock or in the Company’s credit rating (provided that the
exception in this clause (i) shall not prevent or otherwise affect a
determination that any event, change, effect or development underlying such
change has resulted in a Material Adverse Effect so long as it is not otherwise
excluded by this definition); except, in each case with respect to subclauses
(a) through (e), to the extent that such event, change or development materially
and disproportionately affects the Company and its Subsidiaries, taken as a
whole, relative to other similarly situated companies in the industries in which
the Company and its Subsidiaries operate.
7

--------------------------------------------------------------------------------

“Material Indebtedness” shall mean (i) the Indebtedness of the Company under any
notes issued pursuant to the Indenture, dated as of January 22, 2018, between
the Company and U.S. Bank National Association, as trustee, relating to the
Company’s 0% convertible senior notes due 2023 (the “Other Notes”) and (ii) any
other Indebtedness (other than the Notes) of, collectively, any one or more of
the Company and its Subsidiaries in an aggregate principal amount exceeding
$50,000,000.
“Maturity Date” has the meaning set forth in the Indenture.
“NASDAQ” shall mean the NASDAQ Global Select Market.
“Note” or “Notes” shall have the meaning set forth in the preamble hereto.
“Permitted Loan” shall have the meaning set forth in Section 4.02(a).
“Permitted Transfers” shall have the meaning set forth in Section 4.02(a).
“Person” or “person” shall mean an individual, corporation, limited liability or
unlimited liability company, association, partnership, trust, estate, joint
venture, business trust or unincorporated organization, or a government or any
agency or political subdivision thereof, or other entity of any kind or nature.
“Personal Data” means any information that, alone or in combination with other
information held by the Company or its Subsidiaries, allows the identification
of or contact with a Person or can be used to identify a Person and any other
information that constitutes personal information under any applicable law.
“PIK Note” has the meaning set forth in the Indenture.
“Prohibited Transfers” shall have the meaning set forth in Section 4.02(a).
“Purchase Price” shall have the meaning set forth in Section 2.01.
“Purchaser” shall have the meaning set forth in the preamble hereto.
“Purchaser Affiliates” shall have the meaning set forth in Section 4.03(a).
“Registrable Securities” shall mean the Subject Securities; provided that any
Subject Securities will cease to be Registrable Securities when (a) such Subject
Securities have been sold or otherwise disposed of pursuant to an effective
Registration Statement or in compliance with Rule 144, (b) such Subject
Securities are held or Beneficially Owned by any Person (other than the
Purchaser or any of its Affiliates) that together with its Affiliates
Beneficially Own less than 1.0% of the outstanding shares of Company Common
Stock as of such time (assuming any Subject Securities Beneficially Owned by
such Person and its Affiliates are converted on a fully physical settlement
basis), (c) such Subject Securities are held or Beneficially Owned by any of the
Purchaser or any of its Affiliates and the Purchaser and its Affiliates
collectively Beneficially Own less than 1.0% of the outstanding shares of
Company Common Stock as of such time, when such Subject Securities may be
offered and sold without volume limitations or other restrictions on transfer
under Rule 144 (including without application of paragraphs (d), (e), (f) and
(h) of Rule 144) (assuming any Subject Securities Beneficially Owned by such
Person and its Affiliates are converted on a fully physical settlement basis),
or (d) such Subject Securities cease to be outstanding; provided, further, that
any security that has ceased to be Registrable Securities in accordance with the
foregoing definition shall not thereafter become Registrable Securities and any
security that is issued or distributed in respect of securities that have ceased
to be Registrable Securities are not Registrable Securities.
8

--------------------------------------------------------------------------------

“Registration Date” shall have the meaning set forth in Section 5.01(a).
“Registration Expenses” shall mean all expenses incurred by the Company in
complying with Article V, including all registration, filing and listing fees,
printing expenses, fees and disbursements of counsel (including local counsel if
required) and independent public accountants for the Company and of a single
counsel for the holders of Registrable Securities, fees and expenses incurred by
the Company in connection with complying with state securities or “blue sky”
laws, fees of the Financial Industry Regulatory Authority, Inc., all the
Company’s internal expenses, transfer taxes, and fees of transfer agents and
registrars, but excluding any underwriting discounts and commissions, agency
fees, brokers’ commissions and transfer taxes, in each case to the extent
applicable to the Registrable Securities of the selling holders; provided that
Registration Expenses shall not include more than $60,000 per offering of fees
and disbursements of counsel and other advisors for the holders of Registrable
Securities.
“Registration Statement” shall mean any registration statement of the Company
filed or to be filed with the SEC under the rules and regulations promulgated
under the Securities Act, including the related prospectus, amendments and
supplements to such registration statement, and including pre- and
post-effective amendments, and all exhibits and all material incorporated by
reference in such registration statement.
“Registration Termination Date” shall have the meaning set forth in Section
5.01(b).
“Restricted Period” shall mean the period commencing on the Closing Date and
ending on the earlier of (i) the date that is twelve (12) months following the
Closing Date and (ii) the consummation of any Change in Control or entry into a
definitive agreement for a transaction that, if consummated, would result in a
Change in Control or Fundamental Change (as defined in the Indenture).
“Rule 144” shall mean Rule 144 promulgated by the SEC pursuant to the Securities
Act, as such rule may be amended from time to time.
“Rule 405” shall mean Rule 405 promulgated by the SEC pursuant to the Securities
Act, as such rule may be amended from time to time.
9

--------------------------------------------------------------------------------

“Scheduled Trading Day” has the meaning set forth in the Indenture.
“SEC” shall mean the U.S. Securities and Exchange Commission.
“Securities Act” shall mean the U.S. Securities Act of 1933, as amended.
“Selling Holders” shall have the meaning set forth in Section 5.03(a)(i).
“Software” means computer software programs and databases, including all source
code, object code, firmware, specifications, designs and documentation therefor.
“Specified Guidelines” shall have the meaning set forth in Section 4.07(c).
“Sponsor Global Note” has the meaning set forth in the Indenture.
“Standstill Period” shall mean the period commencing on the Closing Date and
ending on the earliest of (i) the later of (A) the date on which no Bain
Designee is serving on the Board of Directors (and as of such time the Purchaser
no longer has board nomination rights pursuant to this Agreement or otherwise
irrevocably waives in a writing delivered to the Company all of such rights) and
(B) the two (2) year anniversary of the Closing Date, (ii) the consummation of a
Change in Control and (iii) the failure of the stockholders of the Company to
elect a Bain Designee nominated in accordance with Section 4.07.
“Subject Securities” shall mean (i) the Notes or any Other Notes; (ii) the
shares of Company Common Stock issuable or issued upon conversion or repurchase
by the Company of the Notes; (iii) any other shares of Company Common Stock or
Other Notes acquired by the Purchaser after the effective date of this Agreement
at a time when the Purchaser or its Affiliates hold other Registrable Securities
and (iv) any securities issued as or pursuant to (or issuable upon the
conversion, exercise or exchange of any warrant, right or other security that is
issued as or pursuant to) a dividend, stock split, combination or any
reclassification, recapitalization, merger, consolidation, exchange or any other
distribution or reorganization with respect to, or in exchange for, or in
replacement of, the securities referenced in clause (i), (ii) or (iii) (without
giving effect to any election by the Company regarding settlement options upon
conversion) above or this clause (iv).
“Subsidiary” shall mean, with respect to any Person, any other Person of which
50% or more of the shares of the voting securities or other voting interests are
owned or controlled, or the ability to select or elect 50% or more of the
directors or similar managers is held, directly or indirectly, by such first
Person or one or more of its Subsidiaries, or by such first Person, or by such
first Person and one or more of its Subsidiaries.
“Systems” means all networks, servers, switches, endpoints, Software, platforms,
electronics, websites, storage, firmware, hardware, and related information
technology or outsourced services, and all electronic connections between them,
that are owned, operated, or used by the Company or its Subsidiaries.
“Take-Down Notice” shall have the meaning set forth in Section 5.02(a).
10

--------------------------------------------------------------------------------

“Tax” or “Taxes” shall mean all federal, state, local, and foreign income,
excise, gross receipts, gross income, ad valorem, profits, gains, property,
capital, sales, transfer, use, payroll, employment, severance, withholding
(including backup withholding), duties, intangibles, franchise, escheat,
abandoned or unclaimed property, value-added, and other taxes imposed by a
Governmental Entity, together with all interest, penalties and additions to tax
imposed with respect thereto.
“Tax Return” shall mean a report, return or other document (including any
amendments thereto) required to be supplied to a Governmental Entity with
respect to Taxes.
“Third Party” shall mean with respect to the Purchaser, a Person other than the
Purchaser or any Affiliate of the Purchaser.
“Third Party Tender/Exchange Offer” shall have the meaning set forth in Section
4.02(a).
“Tier I Minimum Ownership Threshold” shall mean collective Beneficial Ownership
by Bain Group of Company Common Stock issuable or issued upon conversion of the
Notes Beneficially Owned by the Bain Group representing at least 50% of the
shares of Company Common Stock Beneficially Owned by the Bain Group issuable
upon conversion of the Notes Beneficially Owned by the Bain Group at the
Closing.
“Tier II Minimum Ownership Threshold” shall mean collective Beneficial Ownership
by Bain Group of Company Common Stock then outstanding issuable or issued upon
conversion of the Notes Beneficially Owned by the Bain Group representing at
least 25% of the shares of Company Common Stock Beneficially Owned by the Bain
Group issuable upon conversion of the Notes Beneficially Owned by the Bain Group
at the Closing.
“Transaction Agreements” shall have the meaning set forth in Section 3.01(c).
“Transactions” shall have the meaning set forth in Section 3.01(c).
“Trustee” shall mean U.S. Bank National Association, or another institutional
trustee selected by the Company with the consent of the Purchaser, which consent
shall not be unreasonably withheld or delayed.
“Underwritten Offering” shall mean a sale of Registrable Securities to an
underwriter or underwriters for reoffering to the public, including in a block
trade offered and sold through an underwriter or underwriters.
“Union” shall mean a labor union, trade union, works council or other employee
representative body.
“VCOC Letter” shall have the meaning set forth in Section 4.08.
“Voting Stock” shall mean securities of any class or kind having the power to
vote generally for the election of directors, managers or other voting members
of the governing body of the Company or any successor thereto.
11

--------------------------------------------------------------------------------

“WKSI” means a “well known seasoned issuer” as defined under Rule 405.
Section 1.02. General Interpretive Principles.  Whenever used in this Agreement,
except as otherwise expressly provided or unless the context otherwise requires,
any noun or pronoun shall be deemed to include the plural as well as the
singular and to cover all genders. The name assigned to this Agreement and the
section captions used herein are for convenience of reference only and shall not
be construed to affect the meaning, construction or effect hereof. Whenever the
words “include,” “includes,” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.” Unless
otherwise specified, the terms “hereto,” “hereof,” “herein” and similar terms
refer to this Agreement as a whole (including the exhibits, schedules and
disclosure statements hereto), references to “the date hereof” refer to the date
of this Agreement and references herein to Articles or Sections refer to
Articles or Sections of this Agreement. For the avoidance of doubt,
notwithstanding anything in this Agreement to the contrary, none of the Notes
will have any right to vote, or, except as expressly set forth in Section 14.04
of the Indenture, any right to receive any dividends or other distributions that
are made or paid to the holders of the shares of Company Common Stock.
ARTICLE II

SALE AND PURCHASE OF THE NOTES
Section 2.01. Sale and Purchase of the Notes. Subject to the terms and
conditions of this Agreement, at the Closing, the Company shall issue and sell
to the Purchaser, and the Purchaser shall purchase and acquire from the Company,
$750,000,000 (seven hundred and fifty million) aggregate principal amount of
Notes for a purchase price equal to the principal amount of the Notes (such
price, the “Purchase Price”).
Section 2.02. Closing.
(a) The closing (the “Closing”) of the purchase and sale of the Notes hereunder
shall take place electronically at 8:00 a.m. San Francisco time on the date that
is one Business Day after the conditions set forth in Section 2.02(c) and (d)
have been satisfied or waived (other than those conditions that by their terms
are to be satisfied at the Closing, but subject to the satisfaction or waiver
thereof at the Closing) or at such other place, time or date as may be mutually
agreed upon in writing by the Company and the Purchaser; provided that the
Closing will not occur prior to September 24, 2020, without the prior written
consent of the Purchaser (the date on which the Closing actually occurs, the
“Closing Date”).
(b) To effect the purchase and sale of Notes, upon the terms and subject to the
conditions set forth in this Agreement, at the Closing:
(i) the Company shall execute and deliver, and shall instruct the Trustee to,
execute and deliver the Indenture. The Company shall deliver the fully executed
Indenture to the Purchaser at the Closing, against payment in full by or on
behalf of the Purchaser of the Purchase Price for the Notes;
12

--------------------------------------------------------------------------------

(ii) the Company shall issue and deliver to the Purchaser the Notes through the
facilities of The Depository Trust Company, or at the option of the Purchaser,
registered in the name of the Purchaser, against payment in full by or on behalf
of the Purchaser of the Purchase Price for the Notes;
(iii) the Purchaser shall cause a wire transfer to be made in same day funds to
an account of the Company designated in writing by the Company to the Purchaser
in an amount equal to the Purchase Price for the Notes; and
(iv) the Purchaser shall deliver to the Company a duly completed and executed
IRS Form W-9 (or a substantively equivalent form).
(c) The obligations of the Purchaser to purchase the Notes to be purchased by it
hereunder are subject to the satisfaction or waiver by the Purchaser of the
following conditions as of the Closing:
(i) the purchase and sale of the Notes pursuant to Section 2.02(b) shall not be
prohibited or enjoined by any court of competent jurisdiction;
(ii) the Company and the Trustee shall have executed the Indenture and delivered
the Indenture to the Purchaser, and the Company shall have executed and
delivered the Notes to the Purchaser;
(iii) the Company shall have executed the Issuer Agreement and delivered it to
the Purchaser and, if requested by the Purchaser, the Company shall have
executed and delivered a VCOC Letter to the Purchaser in a form acceptable to
the Company;
(iv) (A) the representations and warranties of the Company set forth in Section
3.01(a), the first and second sentence of Section 3.01(b), 3.01(c), 3.01(e),
3.01(f), and 3.01(o) shall be true and correct in all material respects at and
as of the Closing; (B) the representations and warranties of the Company set
forth in 3.01(h)(ii) shall be true and correct at and as of the Closing and (C)
the representations and warranties of the Company set forth in Section 3.01
(other than those set forth in Section 3.01(a), the first and second sentence of
Section 3.01(b), 3.01(c), 3.01(e), 3.01(f), 3.01(h)(ii) and 3.01(o)) shall be
true and correct at and as of the date hereof (without giving effect to
materiality, Material Adverse Effect, or similar phrases in the representations
and warranties) except where the failure of such representations and warranties
referenced in this clause (C) to be so true and correct, individually or in the
aggregate, has not had and would not reasonably be expected to have a Material
Adverse Effect;
(v) the Company shall have delivered to the Trustee, as custodian, the Global
Securities registered in the name of The Depository Trust Company and such
Global Securities shall be eligible for book-entry settlement with The
Depository Trust Company;
13

--------------------------------------------------------------------------------

(vi) the Company shall have performed and complied in all material respects with
all agreements and obligations required by this Agreement to be performed or
complied with by it on or prior to the Closing;
(vii) the Purchaser shall have received a certificate, dated the Closing Date,
duly executed by an executive officer of the Company on behalf of the Company,
certifying that the conditions specified in Section 2.02(c)(iv), (vi) and (vii)
have been satisfied; and
(viii) the Purchaser shall have received a management agreement in the form
agreed to by the parties hereto prior to the execution hereof (the “Management
Agreement”) duly executed by the Company.
(d) The obligations of the Company to sell the Notes to the Purchaser are
subject to the satisfaction or waiver of the following conditions as of the
Closing:
(i) the purchase and sale of the Notes pursuant to Section 2.02(b) shall not be
prohibited or enjoined by any court of competent jurisdiction; and
(ii) the Trustee shall have executed and delivered the Indenture to the Company;
(iii) the representations and warranties of the Purchaser set forth in Section
3.02 shall be true and correct in all material respects on and as of the
Closing;
(iv) the Purchaser shall have performed and complied in all material respects
with all agreements and obligations required by this Agreement to be performed
or complied with by it on or prior to the Closing; and
(v) the Company shall have received a certificate duly executed by the general
partner of the Purchaser on behalf of the Purchaser, dated as of the Closing
Date certifying that the conditions specified in Section 2.02(d)(iii) and (iv)
have been satisfied.
Section 2.03. Termination.  If the Closing does not occur on or prior to 5:30
p.m. New York time on September 30, 2020, this Agreement shall automatically
terminate on the date that is five Business Days following such date and each of
the parties hereto shall be relieved of its duties and obligations arising under
this Agreement after the date of such termination; provided, that this Agreement
shall not so terminate and shall continue in full force and effect so long as
the Company or the Purchaser is seeking to specifically enforce the other
party’s obligation to consummate the Closing; provided, further, that no such
termination shall relieve any party hereto of liability for any breach or
default under this Agreement prior to such termination.
14

--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES
Section 3.01. Representations and Warranties of the Company.  Except as
disclosed in the Company Reports filed with or furnished to the SEC and publicly
available prior to the date hereof (excluding in each case any disclosures set
forth in the risk factors or “forward-looking statements” sections of such
reports, and any other disclosures included therein to the extent they are
predictive or forward-looking in nature) or the Schedule of Exceptions attached
hereto as Exhibit D, the Company represents and warrants to the Purchaser, as of
the date hereof as follows:
(a) Existence and Power.  The Company is duly organized, validly existing and in
good standing under the laws of the State of Delaware and has all requisite
corporate power and authority to own, operate and lease its properties, rights
and assets and to carry on its business as it is being conducted on the date of
this Agreement, and, except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, has been duly
qualified as a foreign corporation for the transaction of business and is in
good standing under the laws of each other jurisdiction in which it owns or
leases properties, rights and assets or conducts any business so as to require
such qualification. Except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, each Subsidiary of the
Company that is a “significant subsidiary” (as defined in Rule 1.02(w) of the
SEC’s Regulation S-X) has been duly organized and is validly existing in good
standing (to the extent that the concept of “good standing” is recognized by the
applicable jurisdiction) under the laws of its jurisdiction of organization.
(b) Capitalization.
(i) The authorized share capital of the Company consists of 1,000,000,000 shares
of Class A Common Stock, par value $0.000025 per share and 200,000,000 shares of
Class B Common Stock, par value of $0.000025 per share. As of July 31, 2020,
there were (i) 186,846,321 shares of Class A Common Stock issued and outstanding
and 15,102,744 shares of Class B Common Stock issued and outstanding,
(ii) options to purchase an aggregate of 1,500 shares of Class A Common Stock
issued and outstanding under the Nutanix, Inc. 2016 Equity Incentive Plan, as
amended (the “2016 Plan”), (iii) options to purchase an aggregate of 7,544,942
shares of Class B Common Stock issued and outstanding (assuming the performance
conditions associated with options that are subject to performance-based vesting
are satisfied in full) under the Nutanix, Inc. 2010 Stock Plan (the “2010 Plan”)
and the Nutanix, Inc. 2011 Stock Plan; (iv) 22,631,557 shares of Class A Common
Stock underlying the Company’s restricted and performance stock unit awards
(assuming performance conditions associated with the awards are satisfied in
full) under the 2016 Plan and the 2010 Plan, (v) 11,529,531 shares of Class A
Common Stock authorized for issuance under the Nutanix, Inc. Amended and
Restated 2016 Employee Stock Purchase Plan, as amended (the “ESPP”), of which
9,169,078 are reserved for issuance under the ESPP, and (vi) 12,723,678 shares
of Class A Common Stock reserved for issuance under the 2016 Plan.
15

--------------------------------------------------------------------------------

(ii) Since July 31, 2020, (i) the Company has only issued options to purchase,
and, restricted stock units and performance stock units with respect to, shares
of Class A Common Stock in the ordinary course of business consistent with past
practice and (ii) the only shares of capital stock issued by the Company were
pursuant to outstanding options to purchase shares of Class A Common Stock and
Class B Common Stock and restricted stock units and performance stock units with
respect to shares of Class A Common Stock. The only equity or equity-based
incentive plans sponsored or maintained by the Company under which stock-based
awards may be granted are the Equity Plan and the ESPP. All options to purchase
Class A Common Stock and Class B Common Stock were granted with a per share
exercise price that is no less than the fair market value of the shares of Class
A Common Stock or Class B Common Stock, as applicable, on the date such option
was granted. Each option to purchase Class A Common Stock and Class B Common
Stock, and each restricted stock unit and performance stock unit with respect to
Class A Common Stock, was granted in all material respects in accordance with
the term of the applicable Company equity plan and all applicable laws. All
outstanding shares of Company Common Stock are duly authorized, validly issued,
fully paid and nonassessable, and are not subject to and were not issued in
violation of any preemptive or similar right, purchase option, call or right of
first refusal or similar right. Except as set forth above, the Company has not
issued any securities, the holders of which have the right to vote with the
stockholders of the Company on any matter. Except as provided in this Agreement,
the Notes and the Indenture and except as set forth in or contemplated by this
paragraph (b), there are no existing options, warrants, calls, preemptive (or
similar) rights, subscriptions or other rights, agreements or commitments
obligating the Company to issue, transfer or sell, or cause to be issued,
transferred or sold, any capital stock of the Company or any securities
convertible into or exchangeable for such capital stock and there are no current
outstanding contractual obligations of the Company to repurchase, redeem or
otherwise acquire any of its shares of capital stock.
(c) Authorization.  The execution, delivery and performance of this Agreement,
the Indenture, the Notes, the VCOC Letters and the Issuer Agreement (the
“Transaction Agreements”) and the consummation of the transactions contemplated
herein and therein (collectively, the “Transactions”), have been duly authorized
by the Board of Directors and all other necessary corporate action on the part
of the Company. Assuming this Agreement constitutes the valid and binding
obligation of the Purchaser, this Agreement is a valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms,
subject to the limitation of such enforcement by (A) the effect of bankruptcy,
insolvency, reorganization, receivership, conservatorship, arrangement,
moratorium or other laws affecting or relating to creditors’ rights generally or
(B) the rules governing the availability of specific performance, injunctive
relief or other equitable remedies and general principles of equity, regardless
of whether considered in a proceeding in equity or at law (the “Enforceability
Exceptions”). On the Closing Date, the Indenture will be duly executed and
delivered by the Company and, assuming the Indenture will be a valid and binding
obligation of the Trustee, the Indenture will be a valid and binding obligation
of the Company enforceable against the Company in accordance with its terms,
subject to the Enforceability Exceptions. If applicable, assuming the VCOC
Letters constitute the valid and binding obligations of the Purchaser or other
Affiliate thereof party thereto, on the Closing Date, the VCOC Letters will be
valid and binding obligations of the Company enforceable against the Company in
accordance with their terms, subject to the Enforceability Exceptions. Pursuant
to resolutions previously provided to the Purchaser, the Board of Directors or a
committee thereof composed solely of two or more “non-employee directors” as
defined in Rule 16b-3 of the Exchange Act has approved, and will approve in
advance of the Closing, for the express purpose of exempting each such
transaction from Section 16(b) of the Exchange Act, pursuant to Rule 16b-3
thereunder, the transactions contemplated by the Transaction Agreements,
including the acquisition of the Notes, any disposition of such Notes upon the
conversion thereof, any acquisition of Company Common Stock upon conversion of
the Notes, any deemed acquisition or disposition in connection therewith, and
all transactions related thereto.
16

--------------------------------------------------------------------------------

(d) General Solicitation; No Integration.  Other than with respect to the
Purchaser and its Affiliates, neither the Company nor any other Person or entity
authorized by the Company to act on its behalf has engaged in a general
solicitation or general advertising (within the meaning of Regulation D of the
Securities Act) of investors with respect to offers or sales of the Notes. The
Company has not, directly or indirectly, sold, offered for sale, solicited
offers to buy or otherwise negotiated in respect of, any security (as defined in
the Securities Act) which, to its knowledge, is or will be integrated with the
Notes sold pursuant to this Agreement.
(e) Valid Issuance.  The Notes have been duly authorized by all necessary
corporate action of the Company. When issued and sold against receipt of the
consideration therefor, the Notes will be valid and legally binding obligations
of the Company, enforceable in accordance with their terms, subject to the
limitation of such enforcement by the Enforceability Exceptions. The Company has
available for issuance the maximum number of shares (including make-whole
shares) of Company Common Stock initially issuable upon conversion of the Notes
if such conversion were to occur immediately following Closing (assuming fully
physical share settlement). The Company Common Stock to be issued upon
conversion of the Notes in accordance with the terms of the Notes has been duly
authorized, and when issued upon conversion of the Notes, all such Company
Common Stock will be validly issued, fully paid and nonassessable and free of
pre-emptive or similar rights. As of the date hereof, the Company is a WKSI
eligible to file a registration statement on Form S-3 under the Securities Act.
(f) Non-Contravention/No Consents.  The execution, delivery and performance of
the Transaction Agreements, the issuance of the shares of Company Common Stock
upon conversion of the Notes in accordance with their terms and the consummation
by the Company of the Transactions, does not conflict with, violate or result in
a breach of any provision of, or constitute a default under, or result in the
termination of or accelerate the performance required by, or result in a right
of termination or acceleration under, (i) the certificate of incorporation or
bylaws of the Company, (ii) any credit agreement, mortgage, note, indenture,
deed of trust, lease, license, loan agreement or other agreement binding upon
the Company or any of its Subsidiaries with respect to any Material
Indebtedness, or (iii) any permit, government license, judgment, order, decree,
ruling, injunction, statute, law, ordinance, rule or regulation applicable to
the Company or any of its Subsidiaries, other than in the cases of clauses (ii)
and (iii) as would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. Assuming the accuracy of the representations
of the Purchaser set forth herein, other than (A) any required filings or
approvals under the HSR Act or any foreign antitrust or competition laws,
requirements or regulations in connection with the issuance of shares of Company
Common Stock upon the conversion of the Notes, (B) the filing of a Supplemental
Listing Application with the NASDAQ, (C) any required filings pursuant to the
Exchange Act or the rules of the SEC or the NASDAQ or (D) as have been obtained,
completed or provided prior to the date of this Agreement, no consent, approval,
order or authorization of, or registration, consultation, declaration or filing
with, or notice to any Governmental Entity is required on the part of the
Company or any of its Subsidiaries in connection with the execution, delivery
and performance by the Company of this Agreement and the consummation by the
Company of the Transactions (in each case other than the transactions
contemplated by Article V), except for any consent, approval, order,
authorization, registration, declaration, filing, exemption or review the
failure of which to be obtained or made, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect.
17

--------------------------------------------------------------------------------

(g) Reports; Financial Statements.
(i) The Company has filed or furnished, as applicable, (A) its annual report on
Form 10-K for the fiscal year ended July 31, 2019, (B) its proxy statement
relating to the annual meeting of the stockholders of the Company held in 2019
and (C) all other forms, reports, schedules and other statements required to be
filed or furnished by it with the SEC under the Exchange Act or the Securities
Act since July 31, 2019 and through the date hereof (collectively, the “Company
Reports”).
(ii) As of its respective date, and, if amended, as of the date of the last such
amendment, each Company Report complied in all material respects as to form with
the applicable requirements of the Securities Act and the Exchange Act, and any
rules and regulations promulgated thereunder applicable to such Company Report.
As of its respective date, and, if amended, as of the date of the last such
amendment, no Company Report contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
to make the statements made therein, in light of the circumstances in which they
were made, not misleading.
(iii) Each of the consolidated balance sheets, and the related consolidated
statements of income, changes in stockholders’ equity and cash flows, included
in the Company Reports filed with the SEC under the Exchange Act (A) have been
prepared from, and are in accordance with, the books and records of the Company
and its Subsidiaries, (B) fairly present in all material respects the
consolidated financial position of the Company and its consolidated Subsidiaries
as of the dates shown and the results of the consolidated operations, changes in
stockholders’ equity and cash flows of the Company and its consolidated
Subsidiaries for the respective fiscal periods or as of the respective dates
therein set forth, subject, in the case of any unaudited financial statements,
to normal recurring year-end adjustments, (C) have been prepared in accordance
with GAAP consistently applied during the periods involved, except as otherwise
set forth therein or in the notes thereto, and in the case of unaudited
financial statements except for the absence of footnote disclosure, and (D)
otherwise comply in all material respects with the requirements of the SEC.
18

--------------------------------------------------------------------------------

(h) Absence of Certain Changes.  Since April 30, 2020 until the date hereof, (i)
the Company and its Subsidiaries have conducted their respective businesses in
all material respects in the ordinary course of business and (ii) no events,
changes or developments have occurred that, individually or in the aggregate,
have had or would reasonably be expected to have a Material Adverse Effect or
would require the Company to file a current report on Form 8-K that has not been
filed.
(i) No Undisclosed Liabilities, etc.  As of the date hereof, there are no
liabilities of the Company or any of its Subsidiaries that would be required by
GAAP to be reflected on the face of the balance sheet, except (i) liabilities
reflected or reserved against in the financial statements contained in the
Company Reports, (ii) liabilities incurred since April 30, 2020 in the ordinary
course of business, and (iii) liabilities that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
(j) Compliance with Applicable Law.  As of the date hereof, each of the Company
and its Subsidiaries has complied in all respects with, and is not in default or
violation in any respect of, any law, statute, order, rule, regulation, policy
or guideline of any Governmental Entity (including, without limitation, all
Anti-Corruption Laws and Global Trade Laws) applicable to the Company or such
Subsidiary, other than such non-compliance, defaults or violations that,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect. The Company and its Subsidiaries
have established and maintain internal controls and procedures reasonably
designed to ensure compliance with Anti-Corruption Laws and Global Trade Laws.
(k) Legal Proceedings and Liabilities.  As of the date hereof, neither the
Company nor any of its Subsidiaries is a party to any, and there are no pending,
or to the knowledge of the Company, threatened, legal, administrative, arbitral
or other proceedings, claims, charges, actions, mediations or governmental
investigations of any nature against the Company or any of its Subsidiaries (i)
that, individually or in the aggregate, have had or would reasonably be expected
to have a Material Adverse Effect or (ii) that challenge the validity of or seek
to prevent the Transactions. As of the date hereof, neither the Company nor any
of its Subsidiaries is subject to any order, judgment or decree of a
Governmental Entity that, individually or in the aggregate, has had or would
reasonably be expected to have a Material Adverse Effect. As of the date hereof,
except as, individually or in the aggregate, has not had and would not
reasonably be expected to have a Material Adverse Effect, to the knowledge of
the Company, there is no investigation, or review pending or threatened by any
Governmental Entity with respect to the Company or any of its Subsidiaries.

19

--------------------------------------------------------------------------------

(l) Investment Company Act.  The Company is not, and immediately after receipt
of payment for the Notes will not be, an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.
(m) Taxes and Tax Returns.  Except as, individually or in the aggregate, has not
had and would not reasonably be expected to have a Material Adverse Effect, as
of the date hereof:
(i) the Company and each of its Subsidiaries has timely filed (taking into
account all applicable extensions) all Tax Returns required to be filed by it,
and all such Tax Returns were correct and complete in all respects, and the
Company and each of its Subsidiaries has paid (or has had paid on its behalf) to
the appropriate Governmental Entity all Taxes that are required to be paid by
it, except with respect to Taxes contested in good faith by appropriate
proceedings and for which adequate reserves have been established in accordance
with GAAP; and
(ii) there are no disputes or claims asserted in writing, in respect of Taxes or
Tax Returns of the Company or any of its Subsidiaries for which reserves that
are adequate under GAAP have not been established.
(n) No Piggyback or Preemptive Rights.  Other than this Agreement, there are no
contracts, agreements or understandings between the Company and any person
granting such person the right (other than rights which have been waived in
writing or otherwise satisfied) to (i) require the Company to include in any
Registration Statement filed pursuant to Article V any securities other than the
Subject Securities or (ii) preemptive rights to subscribe for the Company Common
Stock issuable upon conversion of the Notes, except in each case of (i) and
(ii), as may have been duly waived.
(o) Brokers and Finders.  The Company has not retained, utilized or been
represented by, or otherwise become obligated to, any broker, placement agent,
financial advisor or finder in connection with the transactions contemplated by
this Agreement whose fees the Purchaser would be required to pay.
(p) Intellectual Property.  Except as, individually or in the aggregate, has not
had and would not reasonably be expected to have a Material Adverse Effect, to
the Company’s knowledge and as of the date hereof, the Company and its
Subsidiaries own or possess sufficient rights to use all patents, patent
applications, inventions, copyrights and copyright applications, know-how, trade
secrets, trademarks, service marks, trademarks and service marks applications,
trade names, domain names, Software and other technology and intellectual
property rights (collectively, “Intellectual Property”) used in or necessary for
the conduct of their respective businesses as currently conducted. To the
Company’s knowledge as of the date hereof, the conduct of the respective
businesses of the Company and its Subsidiaries does not infringe the
Intellectual Property of others, and to the Company’s knowledge as of the date
hereof, no third party is infringing any Intellectual Property owned by the
Company or any of its Subsidiaries.
20

--------------------------------------------------------------------------------

(q) Labor Matters.  Except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, as of the date
hereof: (i) there are no strikes or other material labor disputes or Union
organizing efforts pending or, to the Company’s knowledge, threatened, against
the Company or any of its Subsidiaries,(ii) the Company and each of its
Subsidiaries is in compliance with applicable agreements with any Union and
(iii) hours worked by and payment made based on hours worked to employees of
each of the Company and its Subsidiaries have not been in violation of the Fair
Labor Standards Act or any other applicable laws dealing with wage and hour
matters.
(r) Cybersecurity. To the Company’s knowledge, as of the date hereof, except as
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, no Person has gained unauthorized access to or made any
unauthorized use of any Personal Data, confidential information or trade secret
maintained by or on behalf of the Company or its Subsidiaries (collectively,
“Company Data”). The Company and its Subsidiaries have implemented and maintain
an information security program that is comprised of reasonable and appropriate
organizational, physical, administrative, and technical safeguards designed to
protect the security, confidentiality, integrity and availability of its Systems
including any Company Data that are consistent in all material respects with all
laws and contracts applicable to the Company or a Subsidiary.
(s) Bookings Policy.  Prior to the execution hereof, the Company has provided a
true and complete copy of the Bookings Policy as in effect on the date hereof to
the Purchaser.
(t) No Additional Representations.
(i) The Company acknowledges that the Purchaser makes no representation or
warranty as to any matter whatsoever except as expressly set forth in Section
3.02 and in any certificate delivered by the Purchaser pursuant to this
Agreement, and the Company has not relied on or been induced by such information
or any other representations or warranties (whether express or implied or made
orally or in writing) not expressly set forth in Section 3.02 and in any
certificate delivered by the Purchaser pursuant to this Agreement.
(ii) The Company acknowledges and agrees that, except for the representations
and warranties expressly set forth in Section 3.02 and in any certificate
delivered by the Purchaser pursuant to this Agreement, (i) no person has been
authorized by the Purchaser to make any representation or warranty relating to
the Purchaser or otherwise in connection with the transactions contemplated
hereby, and if made, such representation or warranty must not be relied upon by
the Company as having been authorized by the Purchaser, and (ii) any materials
or information provided or addressed to the Company or any of its Affiliates or
representatives are not and shall not be deemed to be or include representations
or warranties of the Purchaser unless any such materials or information are the
subject of any express representation or warranty set forth in Section 3.02 of
this Agreement and in any certificate delivered by the Purchaser pursuant to
this Agreement.
21

--------------------------------------------------------------------------------

Section 3.02. Representations and Warranties of the Purchaser.  The Purchaser
represents and warrants to, and agrees with, the Company, as of the date hereof,
as follows:
(a) Organization; Ownership.  The Purchaser is a limited partnership, duly
organized, validly existing and in good standing under the laws of the
jurisdiction of the Purchaser’s formation and has all requisite limited
partnership power and authority to own, operate and lease its properties and to
carry on its business as it is being conducted on the date of this Agreement.
(b) Authorization; Sufficient Funds; No Conflicts.
(i) The Purchaser has full partnership power and authority to execute and
deliver this Agreement and to consummate the Transactions to which it is a
party. The execution, delivery and performance by the Purchaser of this
Agreement and the consummation of the Transactions to which it is a party have
been duly authorized by all necessary partnership action on behalf of the
Purchaser. No other proceedings on the part of the Purchaser are necessary to
authorize the execution, delivery and performance by the Purchaser of this
Agreement and consummation of the Transactions. This Agreement has been duly and
validly executed and delivered by the Purchaser. Assuming this Agreement
constitutes the valid and binding obligation of the Company, this Agreement is a
valid and binding obligation of the Purchaser, enforceable against the Purchaser
in accordance with its terms, subject to the limitation of such enforcement by
the Enforceability Exceptions.
(ii) At the Closing, assuming receipt of the funds under the Equity Commitment
Letter, the Purchaser will have available funds necessary to consummate the
Closing and pay the Purchase Price on the terms and subject to the conditions
contemplated in this Agreement.
(iii) The execution, delivery and performance of this Agreement by the
Purchaser, the consummation by the Purchaser of the Transactions to which it is
a party and the compliance by the Purchaser with any of the provisions hereof
and thereof will not conflict with, violate or result in a breach of any
provision of, or constitute a default under, or result in the termination of or
accelerate the performance required by, or result in a right of termination or
acceleration under, (A) any provision of the Purchaser’s organizational
documents, (B) any mortgage, note, indenture, deed of trust, lease, license,
loan agreement or other agreement binding upon the Purchaser (C) any permit,
government license, judgment, order, decree, ruling, injunction, statute, law,
ordinance, rule or regulation applicable to the Purchaser or any of its
Affiliates, other than in the cases of clauses (B) and (C) as would not
reasonably be expected to materially and adversely affect or delay the
consummation of the Transactions to which it is a party.
(c) Consents and Approvals.  No consent, approval, order or authorization of, or
registration, declaration or filing with, or exemption or review by, any
Governmental Entity is required on the part of the Purchaser in connection with
the execution, delivery and performance by the Purchaser of this Agreement and
the consummation by the Purchaser of the Transactions to which it is a party,
except for any required filings or approvals under the HSR Act or any foreign
antitrust or competition laws, requirements or regulations in connection with
the issuance of shares of Company Common Stock upon the conversion of the Notes
and any consent, approval, order, authorization, registration, declaration,
filing, exemption or review the failure of which to be obtained or made,
individually or in the aggregate, would not reasonably be expected to adversely
affect or delay the consummation of the Transactions to which it is a party by
the Purchaser.
22

--------------------------------------------------------------------------------

(d) Securities Act Representations.
(i) The Purchaser is an accredited investor (as defined in Rule 501 of the
Securities Act), and is aware that the sale of the Notes is being made in
reliance on a private placement exemption from registration under the Securities
Act. The Purchaser is not an underwriter within the meaning of Section 2(a)(11)
of the Securities Act. The Purchaser is acquiring the Notes (and any shares of
Company Common Stock issuable upon conversion of the Notes) for its own account,
and not with a view toward, or for sale in connection with, any distribution
thereof in violation of any federal or state securities or “blue sky” law, or
with any present intention of distributing or selling such Notes (or any shares
of Company Common Stock issuable upon conversion of the Notes) and agrees not to
reoffer or resell the Notes in violation of the Securities Act. The Purchaser
has sufficient knowledge and experience in financial and business matters so as
to be capable of evaluating the merits and risks of its investment in such Notes
(and any shares of Company Common Stock issuable upon conversion of the Notes)
and is capable of bearing the economic risks of such investment. The Purchaser
has been provided a reasonable opportunity to undertake and has undertaken such
investigation and has been provided with and has evaluated such documents and
information as it has deemed necessary to enable it to make an informed and
intelligent decision with respect to the execution, delivery and performance of
this Agreement.
(ii) Neither the Purchaser nor any of its Affiliates is acting in concert, and
neither the Purchaser nor any of its Affiliates has any agreement or
understanding, with any Person that is not an Affiliate of the Purchaser, and is
not otherwise a member of a “group” (as such term is used in Section 13(d)(3) of
the Exchange Act), with respect to the Company or its securities, in each case,
other than with respect to any bona fide loan from one or more financial
institutions.
(e) Brokers and Finders.  The Purchaser has not retained, utilized or been
represented by, or otherwise become obligated to, any broker, placement agent,
financial advisor or finder in connection with the transactions contemplated by
this Agreement whose fees the Company would be required to pay.
(f) Ownership of Shares.  None of the Purchaser or its Affiliates Beneficially
Own any shares of Company Common Stock (without giving effect to the issuance of
the Notes hereunder) other than any shares of Company Common Stock that may be
Beneficially Owned by managing directors, officers or other employees of any
member of the Bain Group.
23

--------------------------------------------------------------------------------

(g) Financing.
(i) Equity Commitment Letter. As of the date hereof, the Purchaser has delivered
to the Company a true and complete copy of the Equity Commitment Letter,
pursuant to which Bain Capital Fund XII, L.P., a Cayman Islands limited
partnership (“Equity Provider”), has committed, subject only to the terms and
conditions thereof, to invest the amounts set forth therein (the “Equity
Financing”).  The Equity Commitment Letter provides that (A) the Company is an
express third party beneficiary thereof; and (B) the Purchaser and Equity
Provider will not oppose the granting of an injunction, specific performance or
other equitable relief on the basis that any other party has an adequate remedy
at law or that any award of specific performance is not an appropriate remedy
for any reason at law or in equity in connection with the exercise of such third
party beneficiary rights.
(ii) No Amendments. As of the date hereof, (i) the Equity Commitment Letter and
the terms of the Equity Financing have not been amended or modified as of the
date hereof and as of the date of the Closing; (ii) no such amendment or
modification is contemplated; and (iii) the respective commitments contained
therein have not been withdrawn, terminated or rescinded in any respect. There
are no other contracts, agreements, side letters or arrangements to which the
Purchaser is a party relating to the funding or investing, as applicable, that
would reasonably be expected to adversely affect the availability or
conditionality of the Equity Financing, other than as expressly set forth in the
Equity Commitment Letter. Other than as set forth in the Equity Commitment
Letter, there are no conditions precedent related to the funding or investing,
as applicable, of the full amount of the Equity Financing.
(iii) Sufficiency of Equity Financing. The net proceeds of the Equity Financing,
when funded in accordance with the Equity Commitment Letter, will be, in the
aggregate, sufficient to pay the Purchase Price on the terms and subject to the
conditions contemplated in this Agreement. The Company acknowledges (x) the
separate corporate existence of the Purchaser and (y) that the sole asset of the
Purchaser is cash in a de minimis amount and its rights under this Agreement and
the Equity Commitment Letter, in each case in accordance with, and subject to,
the terms and conditions set forth herein and therein and that no additional
funds will be contributed to the Purchaser unless and until the Closing occurs
pursuant to the terms and conditions of this Agreement.
(iv) Validity. As of the date hereof, the Equity Commitment Letter (in the form
delivered by the Purchaser to the Company) is in full force and effect and
constitutes the legal, valid and binding obligations of the Purchaser and Equity
Provider, as applicable, enforceable against the Purchaser and Equity Provider,
as applicable, in accordance with their terms, except as such enforceability
(i) may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium and other similar laws affecting or relating to creditors’ rights
generally; and (ii) is subject to general principles of equity. Assuming the
accuracy of the representations and warranties set forth in Article III in all
respects as of the date of this Agreement, no event has occurred that, with
notice or lapse of time or both, would, or would reasonably be expected to,
constitute a default or breach on the part of the Purchaser or Equity Provider
pursuant to the Equity Commitment Letter. Subject to the Company’s compliance
with this Agreement and the satisfaction (or waiver) of the conditions set forth
in Section 2.02(c), as of the date hereof, the Purchaser has no reason to
believe that it will be unable to satisfy on a timely basis any term or
condition of the Equity Financing to be satisfied by it, whether or not such
term or condition is contained in the Equity Commitment Letter. As of the date
of the Closing the Purchaser has fully paid, or caused to be fully paid, all
commitment or other fees that are due and payable on or prior to the date
hereof, in each case pursuant to and in accordance with the terms of the Equity
Commitment Letter.
24

--------------------------------------------------------------------------------

(h) No Additional Representations.
(i) The Purchaser acknowledges that the Company does not make any representation
or warranty as to any matter whatsoever except as expressly set forth in Section
3.01 and in any certificate delivered by the Company pursuant to this Agreement,
and specifically (but without limiting the generality of the foregoing), that,
except as expressly set forth in Section 3.01 and in any certificate delivered
by the Company pursuant to this Agreement, the Company makes no representation
or warranty with respect to (A) any matters relating to the Company, its
business, financial condition, results of operations, prospects or otherwise,
(B) any projections, estimates or budgets delivered or made available to the
Purchaser (or any of its Affiliates, officers, directors, employees or other
representatives) of future revenues, results of operations (or any component
thereof), cash flows or financial condition (or any component thereof) of the
Company and its Subsidiaries or (C) the future business and operations of the
Company and its Subsidiaries, and the Purchaser has not relied on or been
induced by such information or any other representations or warranties (whether
express or implied or made orally or in writing) not expressly set forth in
Section 3.01 and in any certificate delivered by the Company pursuant to this
Agreement.
(ii) The Purchaser has conducted its own independent review and analysis of the
business, operations, assets, liabilities, results of operations, financial
condition and prospects of the Company and its Subsidiaries and acknowledges the
Purchaser has been provided with sufficient access for such purposes, has been
furnished with all other materials that it considers relevant to an investment
in the Notes, and has had a full opportunity to ask questions of and receive
answers from the Company or any person or persons acting on behalf of the
Company concerning the terms and conditions of an investment in the Notes. The
Purchaser acknowledges and agrees that, except for the representations and
warranties expressly set forth in Section 3.01 and in any certificate delivered
by the Company pursuant to this Agreement, (i) no person has been authorized by
the Company to make any representation or warranty relating to itself or its
business or otherwise in connection with the transactions contemplated hereby,
and if made, such representation or warranty must not be relied upon by the
Purchaser as having been authorized by the Company, and the Purchaser is not
relying upon, and has not relied upon, any statement, representation or warranty
made by Goldman Sachs, any of its affiliates or any of its or their control
persons, officers, directors or employees, in making its investment or decision
to invest in the Company and (ii) any estimates, projections, predictions, data,
financial information, memoranda, presentations or any other materials or
information provided or addressed to the Purchaser or any of its Affiliates or
representatives are not and shall not be deemed to be or include representations
or warranties of the Company unless any such materials or information are the
subject of any express representation or warranty set forth in Section 3.01 of
this Agreement and in any certificate delivered by the Company pursuant to this
Agreement.
25

--------------------------------------------------------------------------------

(iii) The Purchaser agrees that none of Goldman Sachs, any of its affiliates or
any of its or their control persons, officers, directors or employees shall be
liable to any purchaser in connection with its purchase of the Notes.
ARTICLE IV

ADDITIONAL AGREEMENTS
Section 4.01. Taking of Necessary Action. Each of the parties hereto agrees to
use its reasonable efforts promptly to take or cause to be taken all action, and
promptly to do or cause to be done all things necessary, proper or advisable
under applicable laws and regulations to consummate and make effective the sale
and purchase of the Notes hereunder, subject to the terms and conditions hereof
and compliance with applicable law. In case at any time before or after the
Closing any further action is necessary or desirable to carry out the purposes
of the sale and purchase of the Notes, the proper officers, managers and
directors of each party to this Agreement shall take all such necessary action
as may be reasonably requested by, and the sole expense of, the requesting
party.
26

--------------------------------------------------------------------------------

Section 4.02. Restricted Period; Non-Conversion.
(a) During the Restricted Period, notwithstanding any rights provided in Article
V, the Purchaser shall not, without the Company’s prior written consent,
directly or indirectly, (x) sell, offer, transfer, assign, mortgage,
hypothecate, gift, pledge or dispose of, enter into or agree to enter into any
contract, option or other arrangement or understanding with respect to the sale,
transfer, pledge, mortgage, hypothecation, gift, assignment or similar
disposition of (any of the foregoing, a “transfer”), any of the Notes or any
shares of Company Common Stock issuable or issued upon conversion or repurchase
by the Company of any of the Notes or (y) enter into or engage in any hedge,
swap, short sale, derivative transaction or other agreement or arrangement that
transfers to any Third Party, directly or indirectly, in whole or in part, any
of the economic consequences of ownership of the Notes or any shares of Company
Common Stock issuable or issued upon conversion of any of the Notes (such
actions in clauses (x) and (y), “Prohibited Transfers”), other than Permitted
Transfers. “Permitted Transfers”, in each case, shall mean any (i) transfer to
the Purchaser’s Affiliate that executes and delivers to the Company a Joinder
becoming a Purchaser party to this Agreement and the Confidentiality Agreement
and a duly completed and executed IRS Form W-9 (or a substantially equivalent
form), (ii) transfer to the Company or any of its Subsidiaries, (iii) transfer
to a Third Party for cash solely to the extent that all of the net proceeds of
such sale are solely used to satisfy a bona fide margin call (i.e. posted as
collateral) pursuant to a Permitted Loan, or repay a Permitted Loan to the
extent necessary to satisfy a bona fide margin call on such Permitted Loan or
avoid a bona fide margin call on such Permitted Loan, (iv) transfer with the
prior written consent of the Company; or (v) tender of any Company Common Stock
into a Third Party Tender/Exchange Offer, as defined below, (and any related
conversion of Notes to the extent required to effect such tender or exchange)
and any transfer effected pursuant to any merger, consolidation or similar
transaction consummated by the Company (for the avoidance of doubt, if such
Third Party Tender/Exchange Offer does not close for any reason, the
restrictions on transfer contained herein shall continue to apply to any Company
Common Stock received pursuant to the conversion of any Notes that had
previously been converted to participate in any such tender or exchange offer).
“Third Party Tender/Exchange Offer” shall mean any tender or exchange offer made
to all of the holders of Company Common Stock by a Third Party for a number of
outstanding shares of Voting Stock that, if consummated, would result in a
Change in Control solely to the extent that (x) the Board of Directors has
recommended such tender or exchange offer in a Schedule 14D-9 under the Exchange
Act or (y) such tender or exchange offer is either (I) a tender or exchange
offer for less than all of the outstanding shares of Company Common Stock or
(II) part of a two-step transaction and the consideration to be received in the
second step of such transaction is not identical in the amount or form of
consideration (or the election of the type of consideration available to holders
of Company Common Stock is not identical in the second-step of such transaction)
as the first step of such transaction. Any purported Prohibited Transfer in
violation of this Section 4.02 shall be null and void ab initio. Notwithstanding
the foregoing, the Purchaser (or a controlled Affiliate of the Purchaser) shall
be permitted to mortgage, hypothecate, and/or pledge the Notes and/or the shares
of Company Common Stock issuable or issued upon conversion or repurchase by the
Company of the Notes in respect of one or more bona fide purpose (margin) or
bona fide non-purpose loans (each, a “Permitted Loan”). Except with the
Company’s prior written consent, any Permitted Loan entered into by the
Purchaser or its controlled Affiliates shall be with one or more financial
institutions and nothing contained in this Agreement shall prohibit or otherwise
restrict the ability of any lender (or its securities’ affiliate) or collateral
agent or trustee to foreclose upon and sell, dispose of or otherwise transfer
the Notes and/or shares of Company Common Stock (including shares of Company
Common Stock received upon conversion or repurchase by the Company of the Notes
following foreclosure on a Permitted Loan) mortgaged, hypothecated and/or
pledged to secure the obligations of the borrower following an event of default
under a Permitted Loan. Notwithstanding the foregoing or anything to the
contrary herein, in the event that any lender or other creditor under a
Permitted Loan transaction (including any agent or trustee on their behalf) or
any affiliate of the foregoing exercises any rights or remedies in respect of
the Notes or the shares of Company Common Stock issuable or issued upon
conversion or repurchase by the Company of the Notes or any other collateral for
any Permitted Loan, no lender, creditor, agent or trustee on their behalf or
affiliate of any of the foregoing (other than, for the avoidance of doubt, the
Purchaser or any of its Affiliates) shall be entitled to any rights or have any
obligations or be subject to any transfer restrictions or limitations hereunder
(including, without limitation, the rights or benefits provided for in Section
4.06 and Section 4.07) except and to the extent for those expressly provided for
in Article V.
27

--------------------------------------------------------------------------------

(b) Notwithstanding anything in this Agreement or elsewhere to the contrary, any
sale of Notes or Company Common Stock pursuant to Article V shall be subject to
any applicable limitations set forth in this Section 4.02 and Article V but
shall not be subject to any policies, procedures or limitations (other than any
applicable federal securities laws and any other applicable laws) otherwise
applicable to the Bain Affiliated Directors with respect to trading in the
Company’s securities (other than as set forth in clause (i) of the definition of
“Blackout Period” at such time as a Bain Affiliated Director is serving on the
Board of Directors) and the Company acknowledges and agrees that such policies,
procedures or limitations applicable to the Bain Affiliated Directors shall not
be violated by any such transfer pursuant to Article V, other than any
applicable federal securities laws and any other applicable laws.
(c) Notwithstanding anything in the Notes or in the Indenture to the contrary,
during the Restricted Period, the Purchaser (including any Third Party that
signs a Joinder) shall not, without the Company’s prior written consent, convert
(or give notice of conversion of) any of the Notes, irrespective of whether such
conversion is permitted pursuant to the terms of the Notes or the Indenture,
except in connection with a transfer of shares of Company Common Stock issuable
upon conversion of such Notes that is (i) not prohibited pursuant to this
Section 4.02 and (ii) not to an Affiliate of the Purchaser; provided, that
notwithstanding the foregoing, following an event of default under a Permitted
Loan, the applicable lenders may convert the Notes (including in the name of the
Purchaser) in accordance with the terms and conditions set forth in the
Indenture.
Section 4.03. Standstill.
(a) The Purchaser agrees that, during the Standstill Period, it shall not, and
shall cause each of its Affiliates (collectively and individually, the
“Purchaser Affiliates,”) not to, directly or indirectly, in any manner, alone or
in concert with others, take any of the following actions without the prior
consent of the Company (acting through a resolution of the Company’s directors
not including, in respect of any consent to actions taken or proposed to be
taken by the Purchaser or its Affiliates, any Bain Affiliated Director):
(i) make, engage in, or in any way participate in, directly or indirectly, any
“solicitation” of proxies (as such terms are used in the proxy rules of the SEC
but without regard to the exclusion set forth in Rule 14a-1(l)(2)(iv)) or
consents to vote, or seek to advise, encourage or influence any person with
respect to the voting of any securities of the Company for the election of
individuals to the Board of Directors or to approve any proposals submitted to a
vote of the stockholders of the Company that have not been authorized and
approved, or recommended for approval, by the Board of Directors, or become a
“participant” in any contested “solicitation” (as such terms are defined or used
under the Exchange Act) for the election of directors with respect to the
Company, other than a “solicitation” or acting as a “participant” in support of
all of the nominees of the Board of Directors at any stockholder meeting, or
make or be the proponent of any stockholder proposal (pursuant to Rule 14a-8
under the Exchange Act or otherwise);
28

--------------------------------------------------------------------------------

(ii) form, join, encourage, influence, advise or in any way participate in any
“group” (as such term is defined in Section 13(d)(3) of the Exchange Act) with
any persons who are not Purchaser Affiliates with respect to any securities of
the Company or otherwise in any manner agree, attempt, seek or propose to
deposit any securities of the Company or any securities convertible or
exchangeable into or exercisable for any such securities in any voting trust or
similar arrangement, or subject any securities of the Company to any arrangement
or agreement with respect to the voting thereof, except as expressly permitted
by this Agreement;
(iii) acquire, offer or propose to acquire, or agree to acquire, directly or
indirectly, whether by purchase, tender or exchange offer, through the
acquisition of control of another person, by joining a partnership, limited
partnership, syndicate or other group (including any group of persons that would
be treated as a single “person” under Section 13(d) of the Exchange Act),
through swap or hedging transactions or otherwise, any securities of the Company
or any rights decoupled from the underlying securities that would result in the
Purchaser (together with the Purchaser Affiliates) having Beneficial Ownership
of more than 19.9% in the aggregate of the shares of the Company Common Stock
outstanding at such time (assuming all the Notes are converted on a fully
physical settlement basis), excluding any issuance by the Company of shares of
Company Common Stock or options, warrants or other rights to acquire Company
Common Stock (or the exercise thereof) to any Bain Affiliated Director as
compensation for their membership on the Board of Directors; provided that
nothing herein will require any Notes or shares of Company Common Stock to be
sold to the extent the Purchaser and the Purchaser Affiliates, collectively,
exceed the ownership limit under this paragraph as the result of a share
repurchase or any other Company actions that reduces the number of outstanding
shares of Company Common Stock. For the avoidance of doubt, this Section 4.03(a)
shall not restrict conversion of the Notes and provided further that nothing
herein will prevent Purchaser from making proposals to acquire securities of the
Company if Purchaser does not make any public announcement or disclosure of such
proposal and such proposal would not reasonably be expected to require public
announcement or disclosure by the Company. For purposes of this Section 4.03(a),
no securities Beneficially Owned by a portfolio company of the Purchaser or its
Affiliates will be deemed to be Beneficially Owned by the Purchaser or any of
its Affiliates only so long as (x) such portfolio company is not an Affiliate of
the Purchaser for purposes of this Agreement, (y) neither the Purchaser nor any
of the Purchaser Affiliates has encouraged, instructed, directed, supported,
assisted or advised, or coordinated with, such portfolio company with respect to
the acquisition, voting or disposition of securities of the Company by the
portfolio company and (z) neither the Purchaser or any of its Affiliates is a
member of a group (as such term is defined in Section 13(d)(3) of the Exchange
Act) with that portfolio company with respect to any securities of the Company.
29

--------------------------------------------------------------------------------

(iv) effect or seek to effect, offer or propose to effect, cause or participate
in, or in any way assist or facilitate any other person to effect or seek, offer
or propose to effect or participate in, any tender or exchange offer, merger,
consolidation, acquisition, scheme of arrangement, business combination,
recapitalization, reorganization, sale or acquisition of all or substantially
all assets, liquidation, dissolution or other extraordinary transaction
involving the Company or any of its Subsidiaries or joint ventures or any of
their respective securities (each, an “Extraordinary Transaction”), or make any
public statement with respect to an Extraordinary Transaction; provided,
however, that this clause shall not preclude the tender by such Purchaser or its
Purchaser Affiliates of any securities of the Company into any Third Party
Tender/Exchange Offer (and any related conversion of Notes to the extent
required to effect such tender) or the vote by such Purchaser or its Purchaser
Affiliates of any voting securities of the Company with respect to any
Extraordinary Transaction in accordance with the recommendation of the Board of
Directors;
(v) (A) call or seek to call any meeting of stockholders of the Company,
including by written consent, (B) seek representation on the Board of Directors,
except as expressly set forth herein, (C) seek the removal of any member of the
Board of Directors (other than a Bain Affiliated Director in accordance with
Section 4.07), (D) solicit consents from stockholders or otherwise act or seek
to act by written consent with respect to the Company, (E) conduct a referendum
of stockholders of the Company or (F) make a request for any stockholder list or
other Company books and records, whether pursuant to Section 220 of the DGCL or
otherwise;
(vi) take any action in support of or make any proposal or request that
constitutes: (A) controlling or changing the Board of Directors or management of
the Company, including any plans or proposals to change the number or term of
directors or to fill any vacancies on the Board of Directors, (B) any material
change in the capitalization or dividend policy of the Company, (C) any other
material change in the Company’s management, business or corporate structure,
(D) seeking to have the Company waive or make amendments or modifications to the
Company’s certificate of incorporation or bylaws, or other actions that may
impede or facilitate the acquisition of control of the Company by any person,
(E) causing a class of securities of the Company to be delisted from, or to
cease to be authorized to be quoted on, any securities exchange; or (F) causing
a class of equity securities of the Company to become eligible for termination
of registration pursuant to Section 12(g)(4) of the Exchange Act (except in each
case pursuant to any action or transaction permitted by clause (y) of Section
4.03(a)(iv) and Section 4.03(a)(v));
(vii) make any public disclosure, announcement or statement regarding any
intent, purpose, plan or proposal with respect to the Board of Directors, the
Company, its management, policies or affairs, any of its securities or assets or
this Agreement that is inconsistent with the provisions of this Agreement; or
30

--------------------------------------------------------------------------------

(viii) enter into any discussions, negotiations, agreements or understandings
with any Third Party with respect to any of the foregoing, or advise, assist,
knowingly encourage or seek to persuade any Third Party to take any action or
make any statement with respect to any of the foregoing.
(b) Nothing in this Section 4.03 shall limit any action that may be taken by any
Bain Affiliated Director acting solely as a director of the Company consistent
with his fiduciary duties as a director of the Company if such action does not
include any public announcement or disclosure by such Bain Affiliated Director
or by Purchaser and its Purchaser Affiliates.
(c) The provisions of Section 4.03(a) shall not be deemed to prohibit the
Purchaser or any Purchaser Affiliates or their respective directors, executive
officers, partners, employees, managing members, advisors or agents (acting in
such capacity) from communicating privately with the Company’s directors,
officers or advisors so long as such communications are not intended to, and
would not reasonably be expected to, require any public disclosure of such
communications.
(d) Notwithstanding anything in Section 4.03(a) to the contrary, if (i) the
Company enters into a definitive agreement providing for a transaction that, if
consummated, would result in a Change in Control and (ii) the Company had not,
reasonably prior to entering into such definitive agreement, provided the
Purchaser with a written notice inviting the Purchaser and Purchaser Affiliates
to make one or more proposals or offers to effect a transaction that would
result in a Change in Control, then after the announcement of such transaction
and prior to the earlier of any termination of such definitive agreement or
Company stockholder approval of such definitive agreement, nothing in Section
4.03(a) will prevent the Purchaser or any Purchaser Affiliate (A) from
submitting to the Board of Directors one or more bona fide proposals or offers
for an alternative transaction involving, directly or indirectly, the Purchaser
or one or more of Purchaser Affiliates, (B) pursuing and entering into any such
alternative transaction with the Company and (C) taking any actions in
furtherance of the foregoing, including actions relating to obtaining equity
and/or debt financing for the alternative transaction as long as (x) any
proposal or offer is conditioned on the proposed transaction being approved by
the Board of Directors and (y) the Purchaser and the Purchaser Affiliates do not
make any public announcement or disclosure of such proposal, offer or actions
other than any filings and disclosures that may be required in filings with the
SEC.
Section 4.04. Securities Laws.  The Purchaser acknowledges and agrees that, as
of the Closing Date, the Notes (and the shares of Company Common Stock that are
issuable upon conversion or repurchase by the Company of the Notes) have not
been registered under the Securities Act or the securities laws of any state and
that they may be sold or otherwise disposed of only in one or more transactions
registered under the Securities Act and, where applicable, such laws, or as to
which an exemption from the registration requirements of the Securities Act and,
where applicable, such laws, is available. The Purchaser acknowledges that,
except as provided in Article V with respect to shares of Company Common Stock
and the Notes, the Purchaser has no right to require the Company or any of its
Subsidiaries to register the Notes or the shares of Company Common Stock that
are issuable upon conversion or repurchase by the Company of the Notes.
31

--------------------------------------------------------------------------------

Section 4.05. Lost, Stolen, Destroyed or Mutilated Securities.  Upon receipt of
evidence satisfactory to the Company of the loss, theft, destruction or
mutilation of any certificate for any security of the Company and, in the case
of loss, theft or destruction, upon delivery of an undertaking by the holder
thereof to indemnify the Company (and, if requested by the Company, the delivery
of an indemnity bond sufficient in the judgment of the Company to protect the
Company from any loss it may suffer if a certificate is replaced), or, in the
case of mutilation, upon surrender and cancellation thereof, the Company will
issue a new certificate or, at the Company’s option, a share ownership statement
representing such securities for an equivalent number of shares or another
security of like tenor, as the case may be.
Section 4.06. Antitrust Approval.  The Company and the Purchaser acknowledge
that one or more filings under the HSR Act or foreign antitrust laws may be
necessary in connection with the issuance of shares of Company Common Stock upon
conversion of the Notes. The Purchaser will promptly notify the Company if any
such filing is required on the part of the Purchaser. To the extent reasonably
requested, the Company, the Purchaser and any other applicable Affiliate of the
Purchaser will use reasonable efforts to cooperate in timely making or causing
to be made all applications and filings under the HSR Act or any foreign
antitrust requirements in connection with the issuance of shares of Company
Common Stock upon conversion of Notes held by the Purchaser or any Affiliate of
the Purchaser in a timely manner and as required by the law of the applicable
jurisdiction; provided that, notwithstanding anything in this Agreement to the
contrary, the Company shall not have any responsibility or liability for failure
of the Purchaser or any of its Affiliates to comply with any applicable law. For
as long as there are Notes outstanding and owned by the Purchaser or its
Affiliates, the Company shall as promptly as reasonably practicable provide (no
more than four (4) times per calendar year) such information regarding the
Company and its Subsidiaries as the Purchaser may reasonably request in order to
determine what foreign antitrust requirements may exist with respect to any
potential conversion of the Notes and the Company shall provide such information
at the time of issuing any redemption notice pursuant to the Indenture. To the
extent that any filings are necessary under the HSR Act or foreign antitrust
laws in connection with the Company’s redemption of the Notes, the Company, the
Purchaser and any other applicable Affiliate of the Purchaser will use
reasonable efforts to cooperate in timely making or causing to be made all
applications and filings as required by the law of the applicable jurisdiction.
Except as provided in Section 6.06, the Purchaser shall be responsible for the
payment of the filing fees associated with any such applications or filings.
Section 4.07. Board Nomination Rights.
(a) The Company agrees to appoint the two initial Bain Designees selected in
accordance with Section 4.07(c) to the Board of Directors (one Bain Designee to
be appointed as a Class II director with term expiring at the 2021 annual
meeting of the Company’s stockholders and the other Bain Designee to be
appointed as a Class III director with term expiring at the 2022 annual meeting
of the Company’s stockholders) by taking all necessary action to increase the
size of the Board of Directors unless there otherwise is a vacancy in the Board
of Directors and in either event filling the vacancy thereby created with such
individuals as soon as practicable after the Closing. The Company agrees that,
subject to Section 4.07(c), the Purchaser shall have the right to nominate at
each meeting or action by written consent at which a Bain Designee’s term as a
director expires (or, if the stockholders of the Company fail to elect a Bain
Designee standing for election to the Board of Directors, the next meeting of
the Company’s stockholders at which directors are nominated for election
following the expiration of such Bain Designee’s term) a nominee of the
Purchaser. The Purchaser shall have a right to nominate two members to the Board
of Directors for so long as the Bain Group collectively Beneficially Owns a
number of shares of Company Common Stock equal to or greater than the Tier I
Minimum Ownership Threshold and shall have the right to nominate one member to
the Board of Directors for so long as the Bain Group collectively Beneficially
Owns a number of shares of Company Common Stock that is less than Tier I Minimum
Ownership Threshold but equal to or greater than the Tier II Minimum Ownership
Threshold. The Purchaser shall not have a right to nominate any member to the
Board of Directors during any such time as the Bain Group’s collective
Beneficially Ownership of Company Common Stock is less than the Tier II Minimum
Ownership Threshold. Upon ceasing to satisfy the Tier I Minimum Ownership
Threshold or the Tier II Minimum Ownership Threshold, as applicable, the
Purchaser shall cause the applicable Bain Designee to offer his or her
resignation to the Board of Directors and upon taking office each Bain Designee
shall execute an irrevocable resignation effective upon acceptance by the Board
of Directors under such circumstances. Further, after the Closing, the Company
shall appoint the Bain Affiliated Directors to the committees and sub-committees
of the Board of Directors in the discretion of the Board of Directors. At any
time when the Purchaser is entitled to nominate a member of the Board of
Directors, the Purchaser may, in its sole discretion, appoint a Bain Designee as
an observer to the Board of Directors (in lieu of nominating a director).
32

--------------------------------------------------------------------------------

(b) Subject to the terms and conditions of this Section 4.07 and applicable law,
the Company agrees to include each Bain Designee in its slate of nominees for
election as directors of the Company at each of the Company’s meetings of
stockholders or action by written consent at which such Bain Designee’s term as
a director expires (or, if the stockholders of the Company fail to elect any
Bain Designee standing for election to the Board of Directors, the next meeting
of the Company’s stockholders at which directors are nominated for election
following the expiration of such Bain Designee’s term) and to use its reasonable
efforts to cause the election of each such Bain Designee to the Board of
Directors (for the avoidance of doubt, the Company will be required to use
substantially the same level of efforts and provide substantially the same level
of support as is used and/or provided for the other director nominees of the
Company with respect to the applicable meeting of stockholders or action by
written consent). For the avoidance of doubt, failure of the stockholders of the
Company to elect any Bain Designee to the Board of Directors shall not affect
the right of the Purchaser to nominate directors for election pursuant to this
Section 4.07 in any future election of directors. For their services to the
Company, each Bain Affiliated Director shall receive compensation from the
Company that is consistent (in the aggregate amount and structure of the
compensation package as well as the opportunities to participate in benefit
plans) with the compensation for other non-employee directors of the Company.
Further, the Company shall reimburse each Bain Designee (whether designated as a
board observer or elected as a Bain Affiliated Director) for its reasonable,
documented out-of-pocket fees, costs, expenses and disbursements in connection
with attending meetings (including participation in telephonic meetings) of the
Board of Directors and of its committees or in the performance of services as
requested by the Company or any of its Subsidiaries in accordance with the
Company’s expense reimbursement policy applicable to all members of the Board of
Directors.
33

--------------------------------------------------------------------------------

(c) Each Bain Designee must be either (i) a managing director of Bain Capital
Private Equity, LP or another Bain Affiliate management entity or (ii) another
individual selected by the Purchaser that is approved by the Nominating and
Corporate Governance Committee of the Board of Directors (or any successor
thereto). As a condition to any Bain Designee’s appointment to the Board of
Directors and nomination for election as a director of the Company at the
Company’s annual meetings of stockholders (A) the Purchaser and each Bain
Designee must in all material respects provide to the Company (1) all
information reasonably requested by the Company that is required to be or
customarily disclosed for directors, candidates for directors, and their
affiliates and representatives in a proxy statement or other filings under
applicable law or regulation or stock exchange rules or listing standards, in
each case, relating to their nomination or election as a director of the Company
or the Company’s operations in the ordinary course of business and (2)
information reasonably requested by the Company in connection with assessing
eligibility, independence and other criteria applicable to directors or
satisfying compliance and legal or regulatory obligations, in each case,
relating to their nomination or election as a director of the Company or the
Company’s operations in the ordinary course of business, with respect to the
Purchaser, its Affiliates and the applicable Bain Designee, and (B) each Bain
Designee must be qualified to serve as a director of the Company under the DGCL
to the same extent as all other directors of the Company. The Company will make
all information requests pursuant to this Section 4.07(c) in good faith in a
timely manner that allows the Purchaser and each Bain Designee a reasonable
amount of time to provide such information, and will cooperate in good faith
with the Purchaser and each Bain Designee in connection with their efforts to
provide the requested information and (C) each Bain Designee (other than a Bain
Designee who is a managing director of Bain Capital Private Equity, LP or
another Bain Affiliate management entity) must satisfy the requirements set
forth in the Company’s Corporate Governance Guidelines, Code of Business Conduct
and Ethics and Insider Trading Policy (subject to Section 4.02), in each case as
currently in effect (the “Specified Guidelines”) with such changes thereto (or
such successor policies) as are applicable to all other directors, as are
adopted in good faith by the Board of Directors, and do not by their terms
adversely impact any Bain Designee relative to all other directors and as are
consistent with clause (d) below (for the avoidance of doubt, no Bain Designee
shall be required to qualify as an independent director under applicable stock
exchange rules and federal securities laws and regulations; provided, however,
if a Bain Designee does not qualify as independent, such Bain Designee shall not
serve on any committee of the Board if such service violates applicable stock
exchange rules, federal securities laws and regulations, and the Company’s
Specified Guidelines). 
(d) For so long as a Bain Affiliated Director is on the Board of Directors, (i)
such Bain Affiliated Director will be subject to the Specified Guidelines, but
the Company shall not implement or maintain any trading policy, equity ownership
guidelines (including with respect to the use of Rule 10b5-1 plans and
preclearance or notification to the Company of any trades in the Company’s
securities) or similar guideline or policy with respect to the trading of
securities of the Company that applies to the Purchaser or its Affiliates
(including a policy that limits, prohibits or restricts the Purchaser or its
Affiliates from entering into any hedging or derivative arrangements), in each
case other than with respect to any Bain Affiliated Director solely in his or
her individual capacity, except as provided herein, or that imposes
confidentiality obligations on any Bain Affiliated Director that are
inconsistent with the Confidentiality Agreement, (ii) any share ownership
requirement for any Bain Designee serving on the Board of Directors will be
deemed satisfied by the securities owned by the Bain Group and/or its Affiliates
and under no circumstances shall any of such policies, procedures, processes,
codes, rules, standards and guidelines impose any restrictions on the Bain
Group’s or its Affiliates’ transfers of securities pursuant to Article V (except
as otherwise provided therein with respect to Blackout Periods) and (iii) under
no circumstances shall any policy, procedure, code, rule, standard or guideline
applicable to the Board of Directors be violated by any Bain Designee (x)
accepting an invitation to serve on another board of directors of a company
whose principal line(s) of business do not compete with the principal line(s) of
business of the Company or failing to notify an officer or director of the
Company prior to doing so, or (y) receiving compensation from the Bain Group or
any of its Affiliates, or (z) failing to offer his or her resignation from the
Board of Directors except as otherwise expressly provided in this Agreement or
pursuant to any majority voting policy adopted by the Board of Directors, and,
in each case of (i), (ii) and (iii), it is agreed that any such policies in
effect from time to time that purport to impose terms inconsistent with this
Section 4.07 shall not apply to the extent inconsistent with this Section 4.07
(but shall otherwise be applicable to the Bain Designee). If the Specified
Guidelines are in good faith changed in a manner that results in a Bain Designee
(other than a Bain Designee who is a managing director of Bain Capital Private
Equity, LP or another Bain Affiliate management entity) no longer satisfying the
Specified Guidelines in all material respects (any such changes to the Specified
Guidelines, a “Director Policy Change”), then the Bain Group agrees that it
shall not nominate such Bain Designee at the next meeting of stockholders of the
Company at which the stockholders of the Company elect the Board of Directors.
34

--------------------------------------------------------------------------------

(e) Subject to the terms and conditions of this Section 4.07, if a vacancy on
the Board of Directors is created as a result of a Bain Designee’s death,
resignation, disqualification or removal, in each case for whatever reason, or
if the Purchaser desires to nominate a different individual to replace any
then-existing Bain Designee, then, at the request of the Purchaser, the
Purchaser and the Company (acting through the Board of Directors) shall work
together in good faith to fill such vacancy or replace such nominee as promptly
as reasonably practical with a replacement Bain Designee subject to the terms
and conditions hereof, and thereafter such individual shall as promptly as
reasonably practical be appointed to the Board of Directors to fill such vacancy
and/or be nominated as a Company nominee as a “Bain Designee” pursuant to this
Section 4.07 (as applicable).
To the fullest extent permitted by the DGCL and subject to any express agreement
that may from time to time be in effect, the Company agrees that any Bain
Affiliated Director, the Purchaser and any other member of the Bain Group or any
portfolio company thereof (collectively, “Covered Persons”) may, and shall have
no duty not to, (i) invest in, carry on and conduct, whether directly, or as a
partner in any partnership, or as a joint venturer in any joint venture, or as
an officer, director, stockholder, equityholder or investor in any person, or as
a participant in any syndicate, pool, trust or association, any business of any
kind, nature or description, whether or not such business is competitive with or
in the same or similar lines of business as the Company or any of its
Subsidiaries, (ii) do business with any client, customer, vendor or lessor of
any of the Company or its Affiliates; and/or (iii) make investments in any kind
of property in which the Company may make investments. To the fullest extent
permitted by the DGCL, the Company renounces any interest or expectancy to
participate in any business or investments of any Covered Person as currently
conducted or as may be conducted in the future, and waives any claim against a
Covered Person and shall indemnify a Covered Person against any claim that such
Covered Person is liable to the Company or its stockholders for breach of any
fiduciary duty solely by reason of such person’s participation in any such
business or investment. The Company shall pay in advance any expenses incurred
in defense of such claim as provided in this provision except to the extent that
a Covered Person is determined by a final, non-appealable order of a Delaware
court having competent jurisdiction (or any other judgement which is not
appealed in the applicable time) that such Covered Person is not entitled to
indemnification under this Section 4.07(e), in which case any such advanced
expenses shall be promptly reimbursed to the Company.
35

--------------------------------------------------------------------------------

The Company agrees that in the event that a Covered Person acquires knowledge of
a potential transaction or matter which may constitute a corporate opportunity
for both (x) the Covered Person and (y) the Company or its Subsidiaries, the
Covered Person shall not have any duty to offer or communicate information
regarding such corporate opportunity to the Company or its Subsidiaries. To the
fullest extent permitted by the DGCL, the Company hereby renounces any interest
or expectancy in any potential transaction or matter of which the Covered Person
acquires knowledge, except for any corporate opportunity which is expressly
offered to a Covered Person in writing stating that such offer is intended
solely for such Covered Person in his or her capacity as a member of the Board
of Directors, and waives any claim against each Covered Person and shall
indemnify a Covered Person against any claim, that such Covered Person is liable
to the Company or its stockholders for breach of any fiduciary duty solely by
reason of the fact that such Covered Person (A) pursues or acquires any
corporate opportunity for its own account or the account of any Affiliate or
other person, (B) directs, recommends, sells, assigns or otherwise transfers
such corporate opportunity to another person or (C) does not communicate
information regarding such corporate opportunity to the Company; provided, that,
in each such case, that any corporate opportunity which is expressly offered to
a Covered Person in writing stating that such offer is intended solely for such
Covered Person in his or her capacity as a member of the Board of Directors
shall belong to the Company. The Company shall pay in advance any expenses
incurred in defense of such claim as provided in this provision, except to the
extent that a Covered Person is determined by a final, non-appealable order of a
Delaware court having competent jurisdiction (or any other judgment which is not
appealed in the applicable time) to have breached this Section 4.07(e) in which
case any such advanced expenses shall be promptly reimbursed to the Company.
(f) For the avoidance of doubt, notwithstanding anything in this Agreement or
the Notes to the contrary, transferees of the Notes and/or the shares of Company
Common Stock (other than Affiliates of the Purchaser who sign a Joinder) shall
not have any rights pursuant to this Section 4.07.
Section 4.08. VCOC Letters.  Upon request by the Purchaser, the Company shall
deliver to the Purchaser at the Closing and from time to time any Affiliate of
the Purchaser to whom the Purchaser’s rights and obligations under this
Agreement are assigned in accordance with this Agreement a letter substantially
consistent with the form thereof furnished by the Purchaser (the “VCOC
Letters”).
36

--------------------------------------------------------------------------------

Section 4.09. Financing Cooperation.  If requested by the Purchaser, the Company
will provide the following cooperation in connection with the Purchaser
obtaining any Permitted Loan: (i) subject to applicable law, using reasonable
efforts to (A) remove any restrictive legends on certificates representing
pledged Notes and depositing such pledged Notes in book entry form on the books
of The Depository Trust Company when eligible to do so or (B) without limiting
the generality of clause (A), if such Note is eligible for resale under Rule
144A, depositing such pledged Note in book entry form on the books of The
Depository Trust Company or other depository with customary restrictive legends,
(ii) if so requested by such lender or counterparty, as applicable, using
commercially reasonable efforts to re-register the pledged Note in the name of
the relevant lender, counterparty, custodian or similar party to a Permitted
Loan, with respect to Permitted Loans solely as securities intermediary and only
to the extent a Purchaser or its Affiliates continues to beneficially own such
pledged Note, (iii) entering into an issuer agreement (an “Issuer Agreement”)
with each lender with respect to such Permitted Loan in the form attached hereto
as Exhibit C, and subject to the consent of the Company (which will not be
unreasonably withheld or delayed), with such changes thereto as are requested by
such lender, (iv) entering into customary triparty agreements with the relevant
lender and the Purchaser relating to the delivery of the Notes to such lender
for crediting to the relevant collateral accounts upon funding of the relevant
loan and payment of the purchase price of the Purchaser, including a right for
such lender as a third party beneficiary with respect to the Company’s
obligation under Article II hereof to issue the Notes upon payment of the
purchase price therefor in accordance with the terms of this Agreement
(including satisfaction of the conditions set forth in Section 2.02(d)) and (v)
such other cooperation and assistance as the Purchaser may reasonably request
that will not unreasonably disrupt the operation of the Company’s business.
Anything in the preceding sentence to the contrary notwithstanding, the
Company’s obligation to deliver an Issuer Agreement is conditioned on (x) the
Purchaser delivering to the Company a copy of the loan agreement for the
Permitted Loan to which the Issuer Agreement relates and (y) the Purchaser
certifying to the Company in writing that (A) the loan agreement with respect to
which the Issuer Agreement is being delivered constitutes a Permitted Loan being
entered into in accordance with this Agreement, the Purchaser has pledged the
Notes and/or the underlying shares of Company Common Stock as collateral to the
lenders under such Permitted Loan and that the execution of such Permitted Loan
and the terms thereof do not violate the terms of this Agreement, (B) to the
extent applicable, whether the registration rights under Article V are being
assigned to the lenders under that Permitted Loan and (C) the Purchaser
acknowledges and agrees that the Company will be relying on such certificate
when entering into the Issuer Agreement and any inaccuracy in such certificate
will be deemed a breach of this Agreement. The Purchaser acknowledges and agrees
that the statements and agreements of the Company in an Issuer Agreement are
solely for the benefit of the applicable lenders party thereto and that in any
dispute between the Company and the Purchaser under this Agreement, the
Purchaser shall not be entitled to use the statements and agreements of the
Company in an Issuer Agreement against the Company. Upon request by the
Purchaser, the Company shall consider in good faith any amendments to this
Agreement, the Indenture or the Notes proposed by the Purchaser necessary to
facilitate the consummation of a Permitted Loan transaction, and the Company
shall consent to any such amendment that is not adverse in any respect to the
interests of the Company (as determined in good faith by the Company), it being
acknowledged that registration of the Notes for resale by the Registration Date
is not adverse to the interests of the Company.
37

--------------------------------------------------------------------------------

Section 4.10. Certain Tax Matters.
(a) Notwithstanding anything herein to the contrary, the Company shall have the
right to deduct and withhold from any payment or distribution made with respect
to the Notes (or the issuance of shares of Company Common Stock upon conversion
or repurchase by the Company of the Notes) such amounts as are required to be
deducted or withheld with respect to the making of such payment or distribution
(or issuance) under any applicable Tax law. To the extent that any amounts are
so deducted or withheld, such deducted or withheld amounts shall be treated for
all purposes of this Agreement as having been paid to the person in respect of
which such deduction or withholding was made. In the event the Company
previously remitted any amounts to a Governmental Entity on account of Taxes
required to be deducted or withheld in respect of any payment or distribution
(or deemed distribution) on any Notes, the Company shall be entitled to offset
any such amounts against any amounts otherwise payable in respect of such Notes
(or the issuance of shares of Company Common Stock upon conversion or repurchase
by the Company of the Notes).
(b) The Company agrees, unless otherwise required by a change in law or as
required by a taxing authority following an audit or examination, (i) to treat
the Notes as indebtedness for U.S. federal income tax purposes (and applicable
state and local tax purposes), (ii) not to treat the Notes as a “contingent
payment debt instrument” or as governed by the rules set out in Treasury
Regulations Section 1.1275-4, and (iii) not to file any Tax Return or otherwise
take any position inconsistent with the foregoing.
Section 4.11. Section 16 Matters.  If the Company becomes a party to a
consolidation, merger or other similar transaction, or if there is any event or
circumstance that may result in the Purchaser, its Affiliates and/or any Bain
Affiliated Director being deemed to have made a disposition or acquisition of
equity securities of the Company or derivatives thereof for purposes of
Section 16 of the Exchange Act, and if any Bain Affiliated Director is serving
on the Board of Directors at such time or has served on the Board of Directors
during the preceding six months (i) the Board of Directors or a committee
thereof composed solely of two or more “non-employee directors” as defined in
Rule 16b-3 of the Exchange Act will pre-approve such acquisition or disposition
of equity securities of the Company or derivatives thereof for the express
purpose of exempting the Purchaser’s, its Affiliates’ and any Bain Affiliated
Director’s interests (to the extent such persons may be deemed to be “directors
by deputization”) in such transaction from Section 16(b) of the Exchange Act
pursuant to Rule 16b-3 thereunder and (ii) if the transaction involves (A) a
merger or consolidation to which the Company is a party and the Company Common
Stock is, in whole or in part, converted into or exchanged for equity securities
of a different issuer, (B) a potential acquisition or deemed acquisition, or
disposition or deemed disposition, by the Purchaser, its Affiliates and/or any
Bain Affiliated Director of equity securities of such other issuer or
derivatives thereof and (C) an Affiliate or other designee of the Purchaser or
its Affiliates will serve on the board of directors (or its equivalent) of such
other issuer pursuant to the terms of an agreement to which the Company is a
party (or if the Purchaser notifies the Company of such service a reasonable
time in advance of the closing of such transactions), then if the Company
requires that the other issuer pre-approve any acquisition of equity securities
or derivatives thereof for the express purpose of exempting the interests of any
director or officer of the Company or any of its subsidiaries in such
transactions from Section 16(b) of the Exchange Act pursuant to Rule 16b-3
thereunder, the Company shall require that such other issuer pre-approve any
such acquisitions of equity securities or derivatives thereof for the express
purpose of exempting the interests of the Purchaser’s, its Affiliates’ and any
Bain Affiliated Director’s (to the extent such persons may be deemed to be
“directors by deputization” of such other issuer) in such transactions from
Section 16(b) of the Exchange Act pursuant to Rule 16b-3 thereunder.
38

--------------------------------------------------------------------------------

Section 4.12. D&O Indemnification / Insurance Priority Matters.  The Company
shall enter into an indemnification agreement consistent with the form on file
with the SEC with each Bain Affiliated Director. The Company acknowledges and
agrees that any Bain Affiliated Directors who are partners, members, employees,
advisors or consultants of any member of the Bain Group may have certain rights
to indemnification, advancement of expenses and/or insurance provided by the
applicable member of the Bain Group (collectively, the “Bain Indemnitors”). The
Company acknowledges and agrees that the Company shall be the indemnitor of
first resort with respect to any indemnification, advancement of expenses and/or
insurance provided in the Company’s certificate of incorporation, bylaws and/or
indemnification agreement (including Section 5.05 hereof) to any Bain Affiliated
Director in his or her capacity as a director of the Company or any of its
subsidiaries (such that the Company’s obligations to such indemnitees in their
capacities as directors are primary and any obligation of the Bain Indemnitors
to advance expenses or to provide indemnification or insurance for the same
expenses or liabilities incurred by such indemnitees are secondary). Such
indemnitees shall, in their capacities as directors, be entitled to all the
rights to indemnification, advancement of expenses and entitled to insurance to
the extent provided under (i) the certificate of incorporation and/or bylaws of
the Company as in effect from time to time and/or (ii) such other agreement
(including Section 5.05 hereof), if any, between the Company and such
indemnitees, without regard to any rights such indemnitees may have against the
Bain Indemnitors. No advancement or payment by the Bain Indemnitors on behalf of
such indemnitees with respect to any claim for which such indemnitees have
sought indemnification, advancement of expenses or insurance from the Company in
their capacities as directors shall affect the foregoing and the Bain
Indemnitors shall have a right of contribution and/or be subrogated to the
extent of such advancement or payment to all of the rights of recovery of such
indemnitees against the Company.
Section 4.13. Conversion Price Matters.  The Conversion Rate on the Closing Date
(the “Initial Conversion Rate”) shall be 36.0360; provided, that if any event
shall occur between the date hereof and the Closing Date (inclusive) that would
have resulted in an adjustment to the Conversion Rate pursuant to Article 14 or
Exhibit C of the Indenture if the Notes had been issued and outstanding since
the date hereof, the Initial Conversion Rate and the share amounts in the table
set forth in Section 14.03(e) of the Indenture shall be adjusted in the same
manner as would have been required by Article 14 or Exhibit C (as applicable) of
the Indenture if the Notes had been issued and outstanding since the date hereof
and the Conversion Price, Initial Conversion Rate and the share amounts in the
table set forth in Section 14.03(e) of the Indenture shall reflect such
adjustment.
39

--------------------------------------------------------------------------------

Section 4.14. Transfers of Sponsor Global Note. The Purchaser agrees that (i)
except in the case of a foreclosure under a Permitted Loan pursuant to which the
lender thereunder is obligated to convert the foreclosed interest in the Sponsor
Global Note or exchange the foreclosed interest in the Sponsor Global Note for a
Global Note other than the Sponsor Global Note, the Purchaser and its Affiliates
will only transfer their interests in the Sponsor Global Note to a Third Party
if such Person receives such transferred interest in a Global Note other than
the Sponsor Global Note in an integral multiple of $1,000 and (ii) the Purchaser
and its Affiliates may only transfer an interest in the Sponsor Global Note to
an Affiliate of the Purchaser if such Affiliate continues to hold such
transferred interest in the Sponsor Global Note and not any other Global Note.
Section 4.15. Par Value. While the Purchaser owns any Notes, the Company will
not, without the consent of the Purchaser, increase the par value per share of
the Company Common Stock to above $0.000025 per share.
Section 4.16. Voting.  The Purchaser agrees with the Company that, except with
the Company’s prior written consent (a) for so long as the Purchaser is entitled
to nominate at least one Bain Designee to the Board of Directors pursuant to
Section 4.07, the Purchaser shall take such action (including, if applicable,
through the execution of one or more written consents if stockholders of the
Company are requested to vote through the execution of an action by written
consent in lieu of any such annual or special meeting of stockholders of the
Company) at each meeting of the stockholders of the Company as may be required
so that all shares of issued and outstanding Company Common Stock Beneficially
Owned, directly or indirectly, by it and/or by any of the Purchaser Affiliates
are voted in the same manner (“for,” “against,” “withheld,” “abstain” or
otherwise) as recommended by the Board of Directors to the other holders of
Company Common Stock (including with respect to director elections); provided,
notwithstanding the foregoing, this Section 4.16 shall not in any way restrict
or otherwise limit the Purchaser or any Purchaser Affiliates from voting,
directly or indirectly, any Company Common Stock Beneficially Owned “for” the
election of a Bain Designee to the Board of Directors, and (b) the Purchaser
shall, and shall (to the extent necessary to comply with this Section 4.16)
cause the Purchaser Affiliates to, be present, in person or by proxy, at all
meetings of the stockholders of the Company so that all shares of issued and
outstanding Company Common Stock Beneficially Owned by it or them from time to
time may be counted for the purposes of determining the presence of a quorum and
voted in accordance with the preceding clause (a) at such meetings (including at
any adjournments or postponements thereof). The foregoing provision shall also
apply to the execution by such Persons of any written consent in lieu of a
meeting of holders of shares of Company Common Stock. Notwithstanding anything
to the contrary herein, nothing in this Section 4.16 shall require the Purchaser
to convert its Notes.
Section 4.17. Indenture Amendments and Supplement.  For so long as the Bain
Group collectively Beneficially Owns at least 50% of the Notes Beneficially
Owned by the Bain Group immediately following the Closing, the Company shall not
make an amendment or supplement to the Indenture or the Notes (as defined in the
Indenture) of a type to which the first sentence of Section 10.02 of the
Indenture applies, without the written consent of the Purchaser.
40

--------------------------------------------------------------------------------

Section 4.18. Information Rights.  For so long as the Bain Group Beneficially
Owns Notes representing at least 50% of the aggregate principal amount of the
Notes, the Company shall:
(a)  provide the Purchaser, its Affiliates and the representatives of the
foregoing with (i) the right to visit any of the offices and properties of the
Company and its Subsidiaries and inspect the books and records of the Company
and its Subsidiaries, in each case upon reasonable notice and at such reasonable
times and as often as the Purchaser may reasonably request and (ii) such other
information reasonably requested by the Purchaser in the Company’s possession
related to the business, operations and financial condition of the Company and
its Subsidiaries (including any projections or financial analysis prepared by or
on behalf of the Company) (it being understood that the Company shall not be
required to create any new projections or analyses or other reports in response
to a request pursuant to this clause (ii)) ; and
(b) make appropriate officers, advisors and representatives of the Company and
its Subsidiaries available periodically and at such times as reasonably
requested by the Purchaser for consultation with the Purchaser, its Affiliates
and the representatives of the foregoing with respect to matters relating to the
business, operations and affairs of the Company and its Subsidiaries; provided
that in case of clause (a) and (b) the Company shall not be obligated to provide
materials, documents or information that it reasonably and in good faith
considers to be a trade secret or the disclosure of which would reasonably be
likely to jeopardize the attorney-client privilege between the Company and its
counsel or violate applicable law.
Section 4.19. Equity Financing.
(a) No Amendments to Equity Commitment Letter. Subject to the terms and
conditions of this Agreement and the Equity Commitment Letter, the Purchaser
will not permit any amendment or modification to be made to, or any waiver of
any provision or remedy pursuant to, the Equity Commitment Letter if such
amendment, modification or waiver would, or would reasonably be expected to,
(i) reduce the aggregate amount of the Equity Financing; (ii) impose new or
additional conditions or other terms or otherwise expand, amend or modify any of
the conditions to the receipt of the Equity Financing or any other terms to the
Equity Financing in a manner that would reasonably be expected to (A) delay or
prevent the Closing; or (B) make the timely funding of the Equity Financing, or
the satisfaction of the conditions to obtaining the Equity Financing, less
likely to occur in any respect; or (iii) adversely impact the ability of the
Purchaser or the Company, as applicable, to enforce its rights against Equity
Provider under the Equity Commitment Letter. Any reference in this Agreement to
(1) the “Equity Financing” will include the financing contemplated by the Equity
Commitment Letter as amended or modified in compliance with this Section 4.19;
and (2) “Equity Commitment Letter” will include such document as amended or
modified in compliance with this Section 4.19.
(b) Taking of Necessary Actions. Subject to the terms and conditions of this
Agreement, the Purchaser will use reasonable best efforts to take, or cause to
be taken, all actions and to do, or cause to be done, all things necessary,
proper and advisable to arrange and obtain the Equity Financing on the terms and
conditions not less favorable to the Company than described in the Equity
Commitment Letter, including (i) maintain in effect the Equity Commitment Letter
in accordance with the terms and subject to the conditions thereof; (ii) satisfy
on a timely basis all conditions to funding that are applicable to the Purchaser
and are within Purchaser’s control that are contained in the Equity Commitment
Letter; (iii) upon the satisfaction of such conditions set forth in Section
2.02(c), consummate the Equity Financing at or prior to the Closing; (iv) comply
with its obligations pursuant to the Equity Commitment Letter; and (v) enforce
its rights pursuant to the Equity Commitment Letter.
41

--------------------------------------------------------------------------------

Section 4.20. Last Interest Payment.  If all or any portion of a Sponsor Note is
converted during the period beginning on the Interest Record Date immediately
preceding the Maturity Date, any Fundamental Change Repurchase Date or the
Redemption Date and ending on the Scheduled Trading Day immediately preceding
the Maturity Date, Redemption Date or such Fundamental Change Repurchase Date,
as applicable, the Company shall pay the holder of the Sponsor Note an amount in
cash equal to the difference between (a) the amount the holder would have
received if interest on the Sponsor Notes submitted for conversion had been paid
in the form of a PIK Note, the holder had converted the PIK Note on the
Conversion Date for such Sponsor Notes and the Company had satisfied the related
Conversion Obligation for such PIK Notes by Cash Settlement and (b) the amount
of cash interest paid to the holder on the Maturity Date, Fundamental Change
Repurchase Date or Redemption Date, as applicable, in respect of such Sponsor
Notes for the period from the Interest Payment Date immediately preceding the
Maturity Date, Fundamental Change Repurchase Date or Redemption Date to the
Maturity Date, Fundamental Change Repurchase Date or Redemption Date, as
applicable.
Section 4.21. Legends.  Unless otherwise requested in writing by the Purchaser,
the Company shall cause the legend required to be affixed on each certificate
evidencing a Note pursuant to Section 2.04 of the Indenture not to be removed
from such certificate until the one year anniversary of the last date on which a
Sponsor Note was outstanding.
ARTICLE V

REGISTRATION RIGHTS
Section 5.01. Registration Statement.
(a) The Company will use reasonable efforts to prepare and file and use
reasonable efforts to cause to be declared effective or otherwise become
effective pursuant to the Securities Act, (x) for the registration of resales of
the Company Common Stock, as soon as reasonably practicable following the
Closing Date and (y) for all other registration requests, as soon as reasonably
practicable following a written request of the Purchaser, a Registration
Statement or post-effective amendment to an existing Registration Statement
pursuant to the Securities Act in order to provide for resales of Registrable
Securities to be made on a delayed or continuous basis pursuant to Rule 415
under the Securities Act, which Registration Statement will (except to the
extent the SEC objects in written comments upon the SEC’s review of such
Registration Statement) include such plan of distribution requested by
Purchaser. The Company shall not register the resale of the Notes unless and
until requested in writing by the Purchaser. If such Registration Statement or
the post-effective amendment to an existing Registration Statement is not
effective upon filing, the Company shall use commercially reasonable efforts to
cause such Registration Statement or post-effective amendment to be declared
effective or otherwise become effective pursuant to the Securities Act (such
date, the “Registration Date”). In addition, the Company will from time to time,
after the initial Registration Statement has been declared effective, use
reasonable efforts to file such additional Registration Statements to cover
resales of any Registrable Securities that are not registered for resale
pursuant to a pre-existing Registration Statement and will use its reasonable
efforts to cause such Registration Statement to be declared effective or
otherwise to become effective under the Securities Act and, subject to Section
5.02, will use its reasonable efforts to keep the Registration Statement
continuously effective under the Securities Act at all times until the
Registration Termination Date. Any Registration Statement filed pursuant to this
Article V shall cover only Registrable Securities, shall be on Form S-3 (or a
successor form) if the Company is eligible to use such form and shall be an
automatically effective Registration Statement if the Company is a WKSI (in
which case, the Registration Statement may request registration of an
unspecified amount of Registrable Securities to be sold by unspecified holders).
42

--------------------------------------------------------------------------------

(b) Subject to the provisions of Section 5.02 and further subject to the
availability of a Registration Statement on Form S-3 (or any successor form
thereto) to the Company pursuant to the Securities Act and the rules and
interpretations of the SEC, the Company will use its reasonable efforts to keep
the Registration Statement (or any replacement Registration Statement)
continuously effective until the earlier of (such earlier date, the
“Registration Termination Date”): (i) the date on which all Registrable
Securities covered by the Registration Statement have been sold thereunder in
accordance with the plan and method of distribution disclosed in the prospectus
included in the Registration Statement and (ii) there otherwise cease to be any
Registrable Securities.
(c) From and after the date hereof until the Registration Termination Date, the
Company shall use its reasonable efforts to maintain eligibility to be able to
file and use a Registration Statement on Form S-3 (or any successor form
thereto). Notwithstanding anything herein to the contrary, during such period of
time from and after the Registration Date that the Company ceases to be eligible
to file or use a Registration Statement on Form S-3 (or any successor form
thereto), upon the written request of any holder or holders of Registrable
Securities, the Company shall use its reasonable efforts to file a Registration
Statement on Form S-1 (or any successor form) under the Securities Act covering
the Registrable Securities of the requesting party or parties, as applicable,
and use reasonable efforts to cause such Registration Statement to be declared
effective pursuant to the Securities Act as soon as reasonably practicable after
filing thereof and file and cause to become effective such amendments thereto as
are necessary in order to keep such Registration Statement continuously
available. Each such written request must specify the amount and intended manner
of disposition of such Registrable Securities; provided, that the minimum amount
of such Registrable Securities shall be $75,000,000. When the Company regains
the ability to file a Registration Statement on Form S-3 covering the
Registrable Securities it shall as promptly as practicably do so in accordance
with Section 5.01(a).
Section 5.02. Registration Limitations and Obligations.
(a) Subject to Section 5.01, the Company will use reasonable efforts to prepare
such supplements or amendments (including a post-effective amendment), if
required by applicable law, to each applicable Registration Statement and file
any other required document so that such Registration Statement will be
Available at all times during the period for which such Registration Statement
is, or is required pursuant to this Agreement to be, effective; provided, that
no such supplement, amendment or filing will be required during a Blackout
Period. In order to facilitate the Company’s determination of whether to
initiate a Blackout Period, the Purchaser shall give the Company notice of a
proposed sale of Registrable Securities pursuant to the Registration Statement
at least two (2) Business Days (or, if two Business Days is not practicable, one
(1) Business Day) prior to the proposed date of sale (which notice shall not
bind the Purchaser to make any sale).
43

--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary contained in this Agreement, the
Company shall be entitled, from time to time, by providing written notice to the
holders of Registrable Securities, to require such holders of Registrable
Securities to suspend the use of the prospectus for sales of Registrable
Securities under the Registration Statement during any Blackout Period;
provided, if the Purchaser and/or any of its Affiliates is or are the only party
or parties with rights under this Article V and a Bain Affiliated Director is
serving on the Board of Directors, then no notice shall be required for a
Blackout Period described in clause (i) of the definition thereof and all
holders of Registrable Securities shall be deemed to have knowledge of such
Blackout Period; provided, further, for purposes of this Section 5.02, the
Company shall only be obligated to provide written notice to any holder or
Beneficial Owner of Registrable Securities of any such Blackout Period, or the
certificate described in the following sentence, if such holder or Beneficial
Owner has specified in writing (including by electronic mail) to the Company for
purposes of receiving such notice such holder’s or Beneficial Owner’s address
(including electronic mail), contact and fax number information. No sales may be
made under the applicable Registration Statement during any Blackout Period
(with respect to clause (ii) of the definition thereof, of which the holders of
Registrable Securities have or are deemed to have received notice). In the event
of a Blackout Period under clause (ii) of the definition thereof, the Company
shall (x) deliver to the holders of Registrable Securities a certificate signed
by the chief executive officer, chief financial officer or general counsel of
the Company confirming that the conditions described in clause (ii) of the
definition of Blackout Period are met (but which certificate need not specify
the nature of the event causing such conditions to have been met), which
certificate shall contain an approximation of the anticipated delay, and (y)
notify each holder of Registrable Securities promptly upon each of the
commencement and the termination of each Blackout Period, which notice of
termination shall be delivered to each holder of Registrable Securities no later
than the close of business of the last day of the Blackout Period. In connection
with the expiration of any Blackout Period and without any further request from
a holder of Registrable Securities, the Company to the extent necessary and as
required by applicable law shall as promptly as reasonably practicable prepare
supplements or amendments, including a post-effective amendment, to the
Registration Statement or the prospectus, or any document incorporated therein
by reference, or file any other required document so that the Registration
Statement will be Available. A Blackout Period described in clause (ii) of the
definition thereof shall be deemed to have expired when the Company has notified
the holders of Registrable Securities that the Blackout Period is over and the
Registration Statement is Available. Notwithstanding anything in this Agreement
to the contrary, the absence of an Available Registration Statement at any time
from and after the Registration Date shall be considered a Blackout Period
described in clause (ii) of the definition thereof and subject to the
limitations therein, except to the extent such absence occurs during (and does
not extend beyond) a Blackout Period described in clause (i) of the definition
thereof. For avoidance of doubt, upon expiration of a Blackout Period described
in clause (i) of the definition thereof, any additional duration of a Blackout
Period will be deemed to a Blackout Period described in clause (ii) of the
definition thereof and subject to the limitations therein.
44

--------------------------------------------------------------------------------

(a) At any time that a Registration Statement is effective and prior to the
Registration Termination Date, if a holder of Registrable Securities (an
“Initiating Holder”) delivers a notice to the Company (a “Take-Down Notice”)
stating that it intends to sell at least $75,000,000 of Registrable Securities
held by such holder (provided that, if the Purchaser and its Affiliates do not
own at least $75,000,000 of Registrable Securities, they shall be permitted to
deliver a Take-Down Notice to sell all of the Registrable Securities held by
them (but such amount may not in any case be less than $25,000,000 of
Registrable Securities)), in each case, pursuant to the Registration Statement,
then, the Company shall amend or supplement the Registration Statement as may be
necessary and to the extent required by law so that the Registration Statement
remains Available in order to enable such Registrable Securities to be
distributed in an Underwritten Offering or in such other manner as requested by
the Purchaser. In connection with any Underwritten Offering of Registrable
Securities for which a holder delivers a Take-Down Notice and satisfies the
dollar thresholds set forth in the first sentence above and the Take-Down Notice
contemplates a Marketed Underwritten Offering, the Company will use reasonable
efforts to cooperate and make its senior officers available for participation in
such marketing efforts (which marketing efforts will not, for the avoidance of
doubt, include a “road show” requiring such officers to travel outside of the
city in which they are primarily located). The Initiating Holder shall have the
right hereunder to, in its sole discretion: (i) select the underwriter(s) for
each Underwritten Offering, (ii) determine the pricing of the Registrable
Securities offered pursuant to any such Registration Statement, including the
underwriting discount and fees payable to the underwriters in such Underwritten
Offering, as well as any other financial terms, (iii) determine the timing of
any such registration and sale and (iv) determine the total number of
Registrable Securities that can be included in such Underwritten Offering in
consultation with the managing underwriters (collectively, the “Offering
Terms”). Without the consent of the applicable holder of Registrable Securities
subject to an Underwritten Offering, no Underwritten Offering pursuant to this
Agreement shall include any securities other than Registrable Securities.
(b) In addition to the registration rights provided in Section 5.01(c) and the
indemnification provisions in Section 5.05, holders of the Notes shall have
analogous rights to indemnification and to sell such securities in a marketed
offering under Rule 144A under the Securities Act through one or more initial
purchasers, using procedures that are substantially equivalent to those
specified in Section 5.02, Section 5.03 and Section 5.05, as applicable. The
Company agrees to use its reasonable efforts to cooperate to effect any such
sales under such Rule 144A. Nothing in this Section 5.02(b) shall impose any
additional or more burdensome obligations on the Company than would apply under
Section 5.02 and Section 5.03, in each case, mutatis mutandis in respect of a
registered Underwritten Offering, or require that the Company take any actions
that it would not be required to take in an Underwritten Offering of such Notes.
(c) Notwithstanding anything herein to the contrary, (i) if holders of
Registrable Securities engage or propose to engage in a “distribution” (as
defined in Regulation M under the Exchange Act) of Registrable Securities, such
holders shall discuss the timing of such distribution with the Company
reasonably prior to commencing such distribution, and (ii) such distribution
must not be for less than $75,000,000 of Registrable Securities held by such
holders (provided that, if collectively the Purchaser and its Affiliates do not
own at least $75,000,000 of Registrable Securities, they shall be permitted to
engage in such distribution with respect to all of the Registrable Securities
held by them (for so long as they hold collectively at least $25,000,000 of
Registrable Securities)).
45

--------------------------------------------------------------------------------

(d) In connection with a distribution of Registrable Securities in which a
holder of Registrable Securities is selling at least $100,000,000 of Registrable
Securities including pursuant to Rule 144A, the Company shall and shall cause
each of its officers and directors, to the extent requested by Purchaser, the
managing underwriter(s) or initial purchasers, as applicable, of such a
distribution, be subject to a restricted period of the same length of time as
such holder agrees with the managing underwriter(s) (but not to exceed 30 days)
during which the Company and its officers and directors may not offer, sell or
grant any option to purchase Company Common Stock (in the case of an offering of
Company Common Stock or securities convertible or exchangeable for Company
Common Stock) and any debt securities (in the case of an offering of debt
securities) of the Company, subject to customary carve-outs that include, but
are not limited to, (i) issuances pursuant to the Company’s employee or director
stock plans and issuances of shares upon the exercise of options or other equity
awards under such stock plans and (ii) in connection with acquisitions, joint
ventures and other strategic transactions.
Section 5.03. Registration Procedures.
(a) In connection with the registration of any Registrable Securities under the
Securities Act and in connection with any distribution of Registrable Securities
pursuant thereto as contemplated by this Agreement (including any sale referred
to in any Take Down Notice), or any analogous Rule 144A offering pursuant to
Section 5.02(b), the Company shall as promptly as reasonably practicable,
subject to the other provisions of this Agreement:
(i) subject to the provisions of Section 5.01(a), use reasonable efforts to
prepare and file with the SEC a Registration Statement to effect such
registration in accordance with the intended method or methods of distribution
of such securities and thereafter use reasonable efforts to cause such
Registration Statement to become and remain effective pursuant to the terms of
this Article V; provided, however, that the Company may discontinue any
registration of its securities which are not Registrable Securities at any time
prior to the effective date of the Registration Statement relating thereto;
provided, further, that before filing such registration statement or any
amendments or supplements thereto, including any prospectus supplements in
connection with a sale referred to in a Take-Down Notice (but excluding
amendments and supplements that do nothing more than name Selling Holders (as
defined below) and provide information with respect thereto), the Company will
furnish to the holders which are including Registrable Securities in such
registration (“Selling Holders”) and the lead managing underwriter(s), if any,
copies of all such documents proposed to be filed, which documents will be
subject to the review and reasonable comment (which comments will be considered
in good faith by the Company) of the counsel (if any) to such holders and
counsel (if any) to such underwriter(s), and other documents reasonably
requested by any such counsel, including any comment letters from the SEC, and,
if requested by any such counsel, provide such counsel and the lead managing
underwriter(s), if any, reasonable opportunity to participate in the preparation
of such Registration Statement and each prospectus (including any prospectus
supplement) included or deemed included therein and such other opportunities to
conduct a customary and reasonable due diligence investigation (in the context
of a registered underwritten offering) of the Company, including reasonable
access to (including responses to any reasonable inquiries by the lead managing
underwriter(s) and their counsel) the Company’s books and records, officers,
accountants and other advisors, provided that the same occurs during normal
business hours after reasonable notice and is not disruptive to the business of
the Company; provided that such persons shall first agree in writing with the
Company that any information that is reasonably designated by the Company as
confidential at the time of delivery shall be kept confidential by such persons
subject to customary exceptions;
46

--------------------------------------------------------------------------------

(ii) at or before any Registration Statement is declared or otherwise becomes
effective, upon request by the Purchaser, qualify the Indenture under the Trust
Indenture Act of 1939, as amended, and appoint a new trustee under the Indenture
to the extent such qualification requires the appointment of a new trustee
thereunder;
(iii) subject to Section 5.02, prepare and file with the SEC such amendments and
supplements to such Registration Statement and the prospectus used in connection
therewith as may be necessary and to the extent required by applicable law to
keep such Registration Statement effective and Available pursuant to the terms
of this Article V;
(iv) if requested by the lead managing underwriter(s), promptly include in a
prospectus supplement or post-effective amendment such information as the lead
managing underwriter(s), if any, and such holders may reasonably request in
order to permit the intended method of distribution of such securities and make
all required filings of such prospectus supplement or such post-effective
amendment as soon as reasonably practicable after the Company has received such
request; provided, however, that the Company shall not be required to take any
actions under this Section 5.03(a)(iv) that are not, in the opinion of counsel
for the Company, in compliance with applicable law;
(v) furnish to the Selling Holders and each underwriter, if any, of the
securities being sold by such Selling Holders such number of conformed copies of
such Registration Statement and of each amendment and supplement thereto, such
number of copies of the prospectus and any prospectus supplement contained in or
deemed part of such Registration Statement (including each preliminary
prospectus supplement) and each free writing prospectus (as defined in Rule 405
of the Securities Act) (a “Free Writing Prospectus”) utilized in connection
therewith and any other prospectus filed under Rule 424 under the Securities
Act, in conformity with the requirements of the Securities Act, and such other
documents as such Selling Holders and underwriter(s), if any, may reasonably
request in order to facilitate the public sale or other disposition of the
Registrable Securities owned by such Selling Holders;
47

--------------------------------------------------------------------------------

(vi) use reasonable efforts to cause such Registrable Securities to be listed on
each securities exchange on which similar securities issued by the Company are
then listed, and to apply for any necessary “CUSIPs” or analogous codes to
identify such securities;
(vii) use reasonable efforts to provide and cause to be maintained a transfer
agent and registrar for all Registrable Securities covered by such Registration
Statement from and after a date not later than the effective date of such
Registration Statement;
(viii) as promptly as practicable notify in writing the holders of Registrable
Securities and the underwriters, if any, of the following events: (A) the filing
of the Registration Statement, any amendment thereto, the prospectus or any
prospectus supplement related thereto or post-effective amendment to such
Registration Statement or any Free Writing Prospectus utilized in connection
therewith, and, with respect to such Registration Statement or any
post-effective amendment thereto, when the same has become effective; (B) any
request by the SEC or any other U.S. or state governmental authority for
amendments or supplements to such Registration Statement or the prospectus; (C)
the issuance by the SEC of any stop order suspending the effectiveness of such
Registration Statement or the initiation of any proceedings by any person for
that purpose; (D) the receipt by the Company of any notification with respect to
the suspension of the qualification of any Registrable Securities for sale under
the securities or “blue sky” laws of any jurisdiction or the initiation or
threat of any proceeding for such purpose; (E) if at any time the
representations and warranties of the Company contained in any agreement
(including any underwriting agreement) related to such registration cease to be
true and correct in any material respect; and (F) upon the happening of any
event that makes any statement made in such Registration Statement or related
prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires the making of any
changes in such registration statement, prospectus or documents so that, in the
case of such Registration Statement, it will not contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, and that in the case
of the prospectus, it will not contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading; provided, in the case of clause (F), that such notice need not
include the nature or details concerning such event;
(ix) use reasonable efforts to obtain the withdrawal of any order suspending the
effectiveness of such Registration Statement, or the lifting of any suspension
of the qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction at the earliest reasonable practicable
date, except that the Company shall not for any such purpose be required to (A)
qualify generally to do business as a foreign corporation or as a dealer in
securities in any jurisdiction wherein it would not but for the requirements of
this clause (ix) be obligated to be so qualified, (B) subject itself to taxation
in any such jurisdiction or (C) file a general consent to service of process in
any such jurisdiction;
48

--------------------------------------------------------------------------------

(x) cooperate with each seller of Registrable Securities and each underwriter or
agent participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with the
Financial Industry Regulatory Authority, Inc.; and
(xi) prior to any public offering of Registrable Securities, use reasonable
efforts to register or qualify or cooperate with the Selling Holders in
connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the applicable state securities or “blue sky” laws of those jurisdictions
within the United States as any holder reasonably requests in writing to keep
each such registration or qualification (or exemption therefrom) effective until
the Registration Termination Date; provided, that the Company will not be
required to (A) qualify generally to do business as a foreign corporation or as
a dealer in securities in any jurisdiction wherein it would not but for the
requirements of this clause (xi) be obligated to be so qualified, (B) subject
itself to taxation in any such jurisdiction or (C) file a general consent to
service of process in any such jurisdiction;
(xii) use reasonable efforts to cooperate with the holders to facilitate the
timely preparation and delivery of certificates or book-entry securities
representing Registrable Securities to be delivered to a transferee pursuant to
the Registration Statements, which certificates or book-entry securities shall
be free, to the extent permitted by the Indenture and applicable law, of all
restrictive legends, and to enable such Registrable Securities to be in such
denominations and registered in such names as any such holders may request in
writing; and in connection therewith, if required by the Company’s transfer
agent, the Company will promptly after the effectiveness of the Registration
Statement cause to be delivered to its transfer agent when and as required by
such transfer agent from time to time, any authorizations, certificates,
directions and other evidence required by the transfer agent which authorize and
direct the transfer agent to issue such Registrable Securities without legend
upon sale by the holder of such shares of Registrable Securities under the
Registration Statement; and
(xiii) agrees with each holder of Registrable Securities that, in connection
with any Underwritten Offering or other resale pursuant to the Registration
Statement in accordance with the terms hereof, it will use reasonable efforts to
negotiate in good faith and execute all customary indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements (in each case on terms reasonably acceptable to the
Company), including using reasonable efforts to procure customary legal opinions
and auditor “comfort” letters.
49

--------------------------------------------------------------------------------

(b) The Company may require each Selling Holder and each underwriter, if any, to
(i) furnish the Company in writing such information regarding each Selling
Holder or underwriter and the distribution of such Registrable Securities as the
Company may from time to time reasonably request in writing to complete or amend
the information required by such Registration Statement and/or any other
documents relating to such registered offering, and (ii) execute and deliver, or
cause the execution or delivery of, and to perform under, or cause the
performance under, any agreements and instruments reasonably requested by the
Company to effectuate such registered offering, including, without limitation,
opinions of counsel and questionnaires. If the Company requests that the holders
of Registrable Securities take any of the actions referred to in this Section
5.03(b), such holders shall take such action promptly and as soon as reasonably
practicable following the date of such request.
(c) Each Selling Holder agrees that upon receipt of any notice from the Company
of the happening of any event of the kind described in clauses (B), (C), (D),
(E) and (F) of Section 5.03(a)(viii), such Selling Holder shall forthwith
discontinue such Selling Holder’s disposition of Registrable Securities pursuant
to the applicable Registration Statement and prospectus relating thereto until
such Selling Holder is advised in writing by the Company that the use of the
applicable prospectus may be resumed, and has received copies of any additional
or supplemental filings that are incorporated or deemed to be incorporated by
reference in such prospectus. The Company shall use reasonable efforts to cure
the events described in clauses (B), (C), (D), (E) and (F) of Section
5.03(a)(viii) so that the use of the applicable prospectus may be resumed at the
earliest reasonably practicable moment.
Section 5.04. Expenses.  The Company shall pay all Registration Expenses in
connection with a registration pursuant to this Article V; provided that each
holder of Registrable Securities participating in an offering shall pay all
applicable underwriting discounts and commissions, agency fees, brokers’
commissions and transfer taxes, if any, on the Registrable Securities sold by
such holder, and similar charges.
Section 5.05. Registration Indemnification.
(a) The Company agrees, without limitation as to time, to indemnify and hold
harmless, to the fullest extent permitted by law, each Selling Holder and its
Affiliates and their respective officers, directors, members, shareholders,
employees, managers, partners, accountants, attorneys, advisors and agents and
each Person who controls (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act) such Selling Holder or such other
indemnified Person and the officers, directors, members, shareholders,
employees, managers, partners, accountants, attorneys, advisors and agents of
each such controlling Person, each underwriter, if any, and each Person who
controls (within the meaning of Section 15 of the Securities Act and Section 20
of the Exchange Act) such underwriter (collectively, the “Indemnified Persons”),
from and against all losses, claims, damages, liabilities, costs, expenses
(including reasonable expenses of investigation and reasonable attorneys’ fees
and expenses), judgments, fines, penalties, charges and amounts paid in
settlement (collectively, the “Losses”), as incurred, arising out of, caused by,
resulting from or relating to any untrue statement (or alleged untrue statement)
of a material fact contained in any Registration Statement, prospectus or
preliminary prospectus or Free Writing Prospectus, in each case related to such
Registration Statement, or any amendment or supplement thereto or any omission
(or alleged omission) of a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading and (without limitation of the preceding
portions of this Section 5.05(a)) will reimburse each such Selling Holder, each
of its Affiliates, and each of their respective officers, directors, members,
shareholders, employees, managers, partners, accountants, attorneys, advisors
and agents and each such Person who controls each such Selling Holder and the
officers, directors, members, shareholders, employees, managers, partners,
accountants, attorneys, advisors and agents of each such controlling Person,
each such underwriter and each such Person who controls any such underwriter,
for any legal and any other expenses reasonably incurred in connection with
investigating and defending or settling any such claim, Loss, damage, liability
or action, except insofar as the same are caused by any information regarding a
holder of Registrable Securities or underwriter furnished in writing to the
Company by any such person or any selling holder or underwriter expressly for
use therein.
50

--------------------------------------------------------------------------------

(b) In connection with any Registration Statement in which a Selling Holder is
participating, without limitation as to time, each such Selling Holder shall,
severally and not jointly, indemnify the Company, its directors and officers,
and each Person who controls (within the meaning of Section 15 of the Securities
Act and Section 20 of the Exchange Act) the Company, from and against all
Losses, as incurred, arising out of, caused by, resulting from or relating to
any untrue statement (or alleged untrue statement) of material fact contained in
the Registration Statement, prospectus or preliminary prospectus or Free Writing
Prospectus or any amendment or supplement thereto or any omission (or alleged
omission) of a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading, and (without limitation of the preceding portions of this
Section 5.05(b)) will reimburse the Company, its directors and officers and each
Person who controls the Company (within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act) for any legal and any other
expenses reasonably incurred in connection with investigating and defending or
settling any such claim, Loss, damage, liability or action, in each case solely
to the extent, but only to the extent, that such untrue statement or omission is
made in such registration statement, prospectus or preliminary prospectus or
Free Writing Prospectus or any amendment or supplement thereto in reliance upon
and in conformity with written information regarding the Selling Holder
furnished to the Company by such Selling Holder for inclusion in such
registration statement, prospectus or preliminary prospectus or Free Writing
Prospectus or any amendment or supplement thereto.
(c) Any Person entitled to indemnification hereunder shall give prompt written
notice to the indemnifying party of any claim with respect to which it seeks
indemnification; provided, however, the failure to give such notice shall not
release the indemnifying party from its obligation, except to the extent that
the indemnifying party has been actually and materially prejudiced by such
failure to provide such notice on a timely basis.
(d) In any case in which any such action is brought against any indemnified
party, the indemnified party shall promptly notify in writing the indemnifying
party of the commencement thereof, and the indemnifying party will be entitled
to participate therein, and, to the extent that it may wish, to assume the
defense thereof, with counsel reasonably satisfactory to such indemnified party,
and after notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof and acknowledging the obligations of
the indemnifying party with respect to such proceeding, the indemnifying party
will not (so long as it shall continue to have the right to defend, contest,
litigate and settle the matter in question in accordance with this paragraph) be
liable to such indemnified party hereunder for any legal or other expense
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation, supervision and monitoring
(unless (i) such indemnified party reasonably objects to such assumption on the
grounds that there may be defenses available to it which are different from or
in addition to the defenses available to such indemnifying party or a conflict
of interest otherwise exists or (ii) the indemnifying party shall have failed
within a reasonable period of time to assume such defense and the indemnified
party is or would reasonably be expected to be materially prejudiced by such
delay, in either event the indemnified party shall be promptly reimbursed by the
indemnifying party for the expenses incurred in connection with retaining one
separate legal counsel (for the avoidance of doubt, for all indemnified parties
in connection therewith)). For the avoidance of doubt, notwithstanding any such
assumption by an indemnifying party, the indemnified party shall have the right
to employ separate counsel in any such matter and participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
such indemnified party except as provided in the previous sentence. An
indemnifying party shall not be liable for any settlement of an action or claim
effected without its consent (which consent shall not be unreasonably withheld,
conditioned or delayed). No matter shall be settled by an indemnifying party
without the consent of the indemnified party (which consent shall not be
unreasonably withheld, conditioned or delayed), unless such settlement (x)
includes an unconditional release of such indemnified party from all liability
on claims that are the subject matter of such claim or proceeding, (y) does not
include any statement as to or any admission of fault, culpability or a failure
to act by or on behalf of any indemnified party and (z) is settled solely for
cash for which the indemnified party would be entitled to indemnification
hereunder. The failure of an indemnified party to give notice to an indemnifying
party of any action brought against such indemnified party shall not relieve the
indemnifying party of its obligations or liabilities pursuant to this Agreement,
except to the extent such failure adversely prejudices the indemnifying party.
51

--------------------------------------------------------------------------------

(e) The indemnification provided for under this Agreement shall survive the sale
or other transfer of the Registrable Securities and the termination of this
Agreement.
(f) If recovery is not available under the foregoing indemnification provisions
for any reason or reasons other than as specified therein, any Person who would
otherwise be entitled to indemnification by the terms thereof shall nevertheless
be entitled to contribution with respect to any Losses with respect to which
such Person would be entitled to such indemnification but for such reason or
reasons, in such proportion as is appropriate to reflect the relative fault of
the indemnifying party, on the one hand, and such indemnified party, on the
other hand, in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of the indemnifying party and of the indemnified party shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission to state a material fact
relates to information supplied by the indemnifying party or by the indemnified
party, the Persons’ relative knowledge and access to information concerning the
matter with respect to which the claim was asserted, the opportunity to correct
and prevent any statement or omission, and other equitable considerations
appropriate under the circumstances. It is hereby agreed that it would not
necessarily be equitable if the amount of such contribution were determined by
pro rata or per capita allocation that does not take into account the equitable
considerations referred to in the immediately preceding sentence.
Notwithstanding any other provision of this Agreement, no holder of Registrable
Securities shall be required to indemnify or contribute, in the aggregate, any
amount in excess of its net proceeds from the sale of the Registrable Securities
subject to any actions or proceedings over the amount of any damages, indemnity
or contribution that such holder has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission. No
Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not found guilty of such fraudulent misrepresentation.
52

--------------------------------------------------------------------------------

(g) The indemnification and contribution agreements contained in this Section
5.05 are in addition to any liability that the indemnifying party may have to
the indemnified party and do not limit other provisions of this Agreement that
provide for indemnification.
Section 5.06. Facilitation of Sales Pursuant to Rule 144.  For as long as the
Purchaser or its Affiliates or any lender under any Permitted Loan Beneficially
Owns Notes or any Company Common Stock issued or issuable upon conversion
thereof, to the extent it shall be required to do so under the Exchange Act, the
Company shall use reasonable efforts to timely file the reports required to be
filed by it under the Exchange Act or the Securities Act (including the reports
under Sections 13 and 15(d) of the Exchange Act referred to in subparagraph
(c)(1) of Rule 144) and submit all required Interactive Data Files (as defined
in Rule 11 of Regulation S-T of the Commission), and shall use reasonable
efforts to take such further necessary action as any holder of Subject
Securities may reasonably request in connection with the removal of any
restrictive legend on the Subject Securities being sold, all to the extent
required from time to time to enable such holder to sell the Subject Securities
without registration under the Securities Act within the limitations of the
exemption provided by Rule 144.
ARTICLE VI

MISCELLANEOUS
Section 6.01. Survival of Representations and Warranties.  All covenants and
agreements contained herein, other than those which by their terms apply in
whole or in part after the Closing (which shall survive the Closing), shall
terminate as of the Closing; provided nothing herein shall relieve any party of
liability for any breach of such covenant or agreement before it terminated.
Except for the warranties and representations contained in clauses (a), (b),
(c), (d), (e) and (f)(i) of Section 3.01 and the representations and warranties
contained in Section 3.02, which shall survive the Closing indefinitely, the
warranties and representations made herein shall survive for one (1) year
following the Closing Date and shall then expire; provided that nothing herein
shall relieve any party of liability for any inaccuracy or breach of such
representation or warranty to the extent that any good faith allegation of such
inaccuracy or breach is made in writing prior to such expiration.
53

--------------------------------------------------------------------------------

Section 6.02. Notices  All notices and other communications hereunder shall be
in writing and shall be deemed to have been duly given if delivered personally,
by facsimile, sent by overnight courier or sent via email (with receipt
confirmed) as follows:

  (a)
If to the Purchaser, to:
          c/o Bain Capital Private Equity, LP
    200 Clarendon Street
    Boston, Massachusetts 02116
   
Attention:  David M. Hutchins
   
Fax:  [***]
   
Email:  [***]
          With a copy (which shall not constitute actual or constructive notice)
to:
          Ropes & Gray LLP
   
Three Embarcadero Center

    San Francisco, CA 94111-4006
    Attention:  Thomas Holden
    Fax:  +1 (415) 315 4823
    Email:  Thomas.Holden@ropesgray.com
        (b)
If to the Company, to:
         
Nutanix, Inc.
    1740 Technology Drive, Suite 150
    San Jose, CA 95110
    Attention:  Chief Legal Officer and Chief Financial Officer
    Fax:  (408) 490-2794
    Phone: (855) 688-2649
          With a copy (which shall not constitute actual or constructive notice)
to:
         
Wilson Sonsini Goodrich & Rosati
    650 Page Mill Road
    Palo Alto, CA 94304
    Attention:  Jeffrey D. Saper
    Michael A. Occhiolini
    Bradley L. Finkelstein
    Email: jsaper@wsgr.com
    mocchiolini@wsgr.com
    bfinkelstein@wsgr.com



54

--------------------------------------------------------------------------------

or to such other address or addresses as shall be designated in writing. All
notices shall be deemed effective (a) when delivered personally (with written
confirmation of receipt, by other than automatic means, whether electronic or
otherwise), (b) when sent by facsimile (with written confirmation of receipt, by
other than automatic means, whether electronic or otherwise) or (c) one (1)
Business Day following the day sent by overnight courier.
Section 6.03. Entire Agreement; Third Party Beneficiaries; Amendment.  This
Agreement, together with the Confidentiality Agreement, sets forth the entire
agreement between the parties hereto with respect to the Transactions, and is
not intended to and shall not confer upon any person other than the parties
hereto, their successors and permitted assigns any rights or remedies hereunder,
provided that (i) Section 5.05 shall be for the benefit of and fully enforceable
by each of the Indemnified Persons and (ii) Section 6.12 shall be for the
benefit of and fully enforceable by each of the Specified Persons. Any provision
of this Agreement may be amended or modified in whole or in part at any time by
an agreement in writing between the parties hereto executed in the same manner
as this Agreement. No failure on the part of any party to exercise, and no delay
in exercising, any right shall operate as a waiver thereof nor shall any single
or partial exercise by any party of any right preclude any other or future
exercise thereof or the exercise of any other right.
Section 6.04. Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to constitute any original, but all
of which together shall constitute one and the same document. Signatures to this
Agreement transmitted by facsimile transmission, by electronic mail in “portable
document format” (“.pdf”) form, or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document will have
the same effect as physical delivery of the paper document bearing the original
signature.
Section 6.05. Public Announcements.  No press release or public announcement
related to this Agreement or the transactions contemplated herein shall be
issued or made by the Purchaser or its Affiliates without the prior written
approval of the Company, unless required by law (based on the advice of counsel)
in which case the Company shall have the right to review and reasonably comment
on such press release, announcement or communication prior to issuance,
distribution or publication. Notwithstanding the foregoing (but subject to the
terms of the Confidentiality Agreement), the Purchaser and its Affiliates shall
not be restricted from (a) making any filings and disclosures required under
applicable laws (including Sections 13 and 16 of the Exchange Act) and (b)
communicating with their respective investors and potential investors in
connection with marketing, informational or reporting activities; provided that
in the case of clause (b), the recipient of such information is subject to a
customary obligation to keep such information confidential. The Company may
issue or make one or more press releases or public announcements (in which case
the Purchaser shall have the right to review and reasonably comment on such
press release, announcement or communication prior to issuance, distribution or
publication) and may file this Agreement with the SEC and may provide
information about the subject matter of this Agreement in connection with equity
or debt issuances, share repurchases, or marketing, informational or reporting
activities.
55

--------------------------------------------------------------------------------

Section 6.06. Expenses.  The Company shall reimburse the Purchaser for its
reasonable documented out-of-pocket fees and expenses, including fees and
expenses of Purchaser’s attorneys and other advisors incurred in connection with
this Agreement and the Transactions not in excess of an aggregate amount equal
to $1,500,000.
Section 6.07. Successors and Assigns.  Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the Company’s successors and assigns and the Purchaser’s successors and
assigns, and no other person; provided, that neither the Company nor the
Purchaser may assign its respective rights or delegate its respective
obligations under this Agreement, whether by operation of law or otherwise, and
any assignment by the Company or the Purchaser in contravention hereof shall be
null and void; provided, that (i) prior to the Closing the Purchaser may assign
all of its rights and obligations under this Agreement and the Confidentiality
Agreement or any portion thereof to one or more Bain Affiliates who execute and
deliver to the Company a Joinder and any such assignee who executes and delivers
to the Company a Joinder shall be deemed a Purchaser hereunder and have all the
rights and obligations of a Purchaser; provided that no such assignment will
relieve the Purchaser of its obligations hereunder or under the Confidentiality
Agreement, (ii) any Bain Affiliate who after the Closing Date executes and
delivers a Joinder and is a permitted transferee of any Notes or shares of
Company Common Stock shall be deemed a Purchaser hereunder and have all the
rights and obligations of a Purchaser, (iii) if the Company consolidates or
merges with or into any Person and the Company Common Stock is, in whole or in
part, converted into or exchanged for securities of a different issuer in a
transaction that does not constitute a Change in Control, then as a condition to
such transaction the Company will cause such issuer to assume all of the
Company’s rights and obligations under this Agreement in a written instrument
delivered to the Purchaser, and (iv) the rights of a holder of Registrable
Securities under Article V may be transferred but only together with Subject
Securities (x) in a transfer of (1) Notes or Other Notes in an aggregate
principal amount of at least $75,000,000 and (2) Company Common Stock or other
Subject Securities issued or issuable upon conversion or repurchase by the
Company of at least $75,000,000 in aggregate principal amount of Notes, (y) to
an Affiliate of the transferor that executes and delivers to the Company a
Joinder (subject to 4.02(a)), or (z) to a lender in connection with a Permitted
Loan. For the avoidance of doubt, no Third Party to whom any of the Notes or
shares of Company Common Stock are transferred shall have any rights or
obligations under this Agreement except (and then only to the extent of) any
rights and obligations under Article V to the extent transferable in accordance
with this Section 6.07. Notwithstanding anything to the contrary set forth
herein, the Purchaser may without the consent of any other party grant powers of
attorney, operative only upon an event of default of the Company in respect of
its obligations under Article II to issue the Notes upon payment of the purchase
price therefor in accordance with the terms of this Agreement (including
satisfaction of the conditions set forth in Section 2.02(d)), to any lender
under any Permitted Loan to act on behalf of the Purchaser to enforce such
obligation.
Section 6.08. Governing Law; Jurisdiction; Waiver of Jury Trial.
(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without giving effect to any choice or conflict
of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware. In addition, each of the parties hereto
irrevocably agrees that any legal action or proceeding with respect to this
Agreement and the rights and obligations arising hereunder, or for recognition
and enforcement of any judgment in respect of this Agreement and the rights and
obligations arising hereunder brought by the other party hereto or its
successors or assigns, shall be brought and determined exclusively in the
Delaware Court of Chancery and any state appellate court therefrom within the
State of Delaware (or, solely if the Delaware Court of Chancery declines to
accept jurisdiction over a particular matter, any state or federal court within
the State of Delaware). Each of the parties hereto hereby irrevocably submits
with regard to any such action or proceeding for itself and in respect of its
property, generally and unconditionally, to the personal jurisdiction of the
aforesaid courts and agrees that it will not bring any action relating to this
Agreement or any of the transactions contemplated by this Agreement in any court
other than the aforesaid courts. Each of the parties hereto hereby irrevocably
waives, and agrees not to assert as a defense, counterclaim or otherwise, in any
action or proceeding with respect to this Agreement, (i) any claim that it is
not personally subject to the jurisdiction of the above named courts for any
reason other than the failure to serve in accordance with this Section 6.08(a),
(ii) any claim that it or its property is exempt or immune from the jurisdiction
of any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) and (iii) to the
fullest extent permitted by the applicable law, any claim that (A) the suit,
action or proceeding in such court is brought in an inconvenient forum, (B) the
venue of such suit, action or proceeding is improper or (C) this Agreement, or
the subject matter hereof, may not be enforced in or by such courts. Each of the
parties hereby agrees that service of any process, summons, notice or document
by U.S. registered mail to the respective addresses set forth in Section 6.02
shall be effective service of process for any suit or proceeding in connection
with this Agreement or the transactions contemplated hereby.
56

--------------------------------------------------------------------------------

(b) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH
PARTY MAKES THIS WAIVER VOLUNTARILY AND SUCH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS CONTAINED IN THIS
SECTION 6.08.
Section 6.09. Severability.  If any provision of this Agreement is determined to
be invalid, illegal or unenforceable, the remaining provisions of this Agreement
shall remain in full force and effect provided that the economic and legal
substance of, any of the Transactions is not affected in any manner materially
adverse to any party. In the event of any such determination, the parties agree
to negotiate in good faith to modify this Agreement to fulfill as closely as
possible the original intent and purpose hereof. To the extent permitted by law,
the parties hereby to the same extent waive any provision of law that renders
any provision hereof prohibited or unenforceable in any respect.
Section 6.10. Specific Performance.
57

--------------------------------------------------------------------------------

(a) The parties agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. Accordingly, each party agrees that
in the event of any breach or threatened breach by any other party of any
covenant or obligation contained in this Agreement, the non-breaching party
shall be entitled (in addition to any other remedy that may be available to it,
whether in law or equity) to obtain (i) a decree or order of specific
performance to enforce the observance and performance of such covenant or
obligation, and (ii) an injunction restraining such breach or threatened breach.
Each of the parties agrees that it will not oppose the granting of an
injunction, specific performance and other equitable relief on the basis that
any other party has an adequate remedy at law or that any award of specific
performance is not an appropriate remedy for any reason at law or in equity. Any
party seeking an injunction or injunctions to prevent breaches of this Agreement
and to enforce specifically the terms and provisions of this Agreement shall not
be required to provide any bond or other security in connection with any such
order or injunction.
(b) In the event that any suit or action is instituted to enforce any provisions
in this Agreement, the prevailing party in such dispute shall be entitled to
recover from the losing party all fees, costs and expenses of enforcing any
right of such prevailing party under or with respect to this Agreement
(collectively, the “Enforcement Costs”), including without limitation, such
reasonable fees and expenses of attorneys and accountants, which shall include,
without limitation, all fees, costs and expenses of appeals; provided, however,
that in no event shall the amount of the Enforcement Costs reimbursable or
recoverable by the prevailing party hereunder exceed $1,500,000 in the
aggregate.
Section 6.11. Headings.  The headings of Articles and Sections contained in this
Agreement are for reference purposes only and are not part of this Agreement.
Section 6.12. Non-Recourse. This Agreement may only be enforced against, and any
claim or cause of action based upon, arising out of, or related to this
Agreement or the transactions contemplated hereby may only be brought against
the entities that are expressly named as parties hereto and their respective
successors and assigns (including any Person that executes and delivers a
Joinder). Except as set forth in the immediately preceding sentence, no past,
present or future director, officer, employee, incorporator, member, partners,
stockholder, Affiliate, agent, attorney, advisor or representative of any party
hereto (collectively, the “Specified Persons”) shall have any liability for any
obligations or liabilities of any party hereto under this Agreement or for any
claim based on, in respect of, or by reason of, the transactions contemplated
hereby.
[Remainder of page intentionally left blank.]
58

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto or by
their respective duly authorized officers, all as of the date first above
written.

       
 
NUTANIX, INC.  
 
 
 
 
 
 
 
 
 
By:

/s/ Dheeraj Pandey

 
 
 
Name:  Dheeraj Pandey

 
 
 
Title:  Chief Executive Officer and Chairman

 





[Signature Page to Investment Agreement]
 

--------------------------------------------------------------------------------

  BCPE NUCLEON (DE) SPV, LP
          By: BCPE Nucleon (DE) SPV (GP), LLC
    Its:  General Partner
                            By:
/s/ Max de Groen
      Name: Max de Groen
      Title: Authorized Signatory
 




[Signature Page to Investment Agreement]